 

 

                                                                                                                                   
Exhibit 10.1

 

 

 

 

 

 

 

 

 

CREDIT AND SECURITY AGREEMENT

 

 

 

between

 

 

 

HANCOCK BANK, a Mississippi state chartered bank, “Lender” 

 

 

 

and

 

 

 

UNILENS CORP. USA, a Delaware corporation

UNILENS VISION SCIENCES INC., a Delaware corporation

(collectively the “Borrower”) 

 

UNILENS VISION INC., a Delaware corporation

(the “Guarantor”) 

 

 

 

Dated as of May 17, 2012

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page No.

1

GENERAL DEFINITIONS.

3

 

1.1        General Terms.

3

 

1.2        Other Terms.

9







2

REVOLVING CREDIT FACILITY.

9

 

2.1        Revolving Credit Facility; Maximum Amount; Use of Proceeds; Advance
Period.

9

 

2.2        Revolving Line of Credit Note.

9

 

2.3        Borrowing Base.

9

 

2.4        Borrowing Base Certificate.

10

 

2.5        Other Limitations.

10







3

TERM LOAN AND MERCHANT LOAN.

10

 

3.1       Term Loan; Maximum Amount; Use of Proceeds.

10

 

3.2       Term Note.

10

 

3.3       Merchant Loan.

10







4

CONDITIONS PRECEDENT.

10

 

4.1       Conditions Precedent to Advances.

10







5

FEES.

12

 

5.1       Fees.

12







6

DEFAULT RATE; MAXIMUM RATE; OTHER PAYMENT TERMS.

12

 

6.1       Default Rate.

12

 

6.2       Maximum Interest Rate.

12

 

6.3       Payments.

12

 

6.4       Costs, Fees and Expenses.

12

 

6.5       Mandatory Prepayment.

13

 

6.6       Collections; Lender’s Right to Notify Account Debtors.

13

 

6.7       Late Charge.

13







7

COLLATERAL: GENERAL TERMS.

13

 

7.1        Security Interest in Personal Property.

13

 

7.2        Special Collateral.

14

 

7.3        Further Assurances.

14

 

7.4        Verification of Accounts; Inspection; Audit.

14

 

7.5        Records and Schedules of Accounts.

14

 

7.6        Records and Schedules of Inventory.

15

 

7.7        Notices Regarding Disputed Accounts.

15

 

7.8        Returns of Inventory.

15

 

7.9        Rights of Set Off.

15







8

WARRANTIES AND REPRESENTATIONS.

16

 

8.1       General Warranties and Representations.

16

 

8.2       Account Warranties and Representations.

18

 

8.3       Inventory Warranties and Representations.

19

 

8.4       Warranty and Reaffirmation of Warranties and Representations; Survival
of Warranties and Representations.

20







9

COVENANTS AND CONTINUING AGREEMENTS.

20

 

9.1        Affirmative Covenants.

20

 

9.2        Negative Covenants.

25

 

9.3        Unfunded ERISA Liabilities.

27

 

9.4        Payment of Charges and Claims.

27

 

9.5        Insurance; Payment of Premiums.

27

 

9.6        Application of Insurance and Condemnation Proceeds.

28

 

9.7        Survival of Obligations Upon Termination of Agreement.

28







10

EVENTS OF DEFAULT: RIGHTS AND REMEDIES ON DEFAULT.

28

 

10.1      Events of Default.

28

 

10.2      Acceleration of Indebtedness. 

30

 

10.3      Remedies.

30

 

10.4      Notice.

31







11

MISCELLANEOUS.

31

 

11.1       Appointment of Lender as Borrower Group’s Lawful Attorney.

31

 

11.2       Assignment, Sale and Participation of Interests.

32

 

11.3       Expenses (Including Attorneys’ and Paralegals’ Fees).

32

 

11.4       Waiver by Lender.

33

 

11.5       Severability.

33

 

11.6       Parties.

33

 

11.7       Conflict of Terms.

33

 

11.8       General Waivers by Borrower Group.

33

 

11.9       GOVERNING LAW.

34

 

11.10     Notice.

34

 

11.11     Section Titles.

34

 

11.12     Modification of Agreement.

35

 

11.13     WAIVER OF JURY TRIAL.

35

 

1

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

EXHIBITS AND SCHEDULES

 

 



EXHIBIT A  Advance Ticket EXHIBIT B     Borrowing Base Certificate SCHEDULE  I
Liens SCHEDULE  II    Actions or Proceedings Pending and Liabilities of Borrower
Group SCHEDULE  III   Loans to Affiliates SCHEDULE  IV  Insurance



 

 

 

 

2

--------------------------------------------------------------------------------

 

 

CREDIT AND SECURITY AGREEMENT

This CREDIT AND SECURITY AGREEMENT is made as of the __ day of ____________,
2012, by and between HANCOCK BANK, a Mississippi state chartered bank (“Lender”)
with offices at 100 Second Avenue North, Suite 200, St. Petersburg, Florida
33701, UNILENS CORP. USA, a Delaware corporation (“Unilens”), with its principal
executive offices located at and having a mailing address of 10431 72nd Street
North, Largo, Florida  33777, and UNILENS VISION SCIENCES INC., a Delaware
corporation (“UVSI”), with its principal executive offices located at 1007
Orange Street, Suite 1410, Nemoors Building, Wilmington, Delaware 19801 (Unilens
and UVSI, jointly and severally, will be sometimes collectively referred to
below as the “Borrower”), and UNILENS VISION INC., a Delaware corporation, with
its principal executive offices located at and having a mailing address of 10431
72nd Street North, Largo, Florida 33777 (the “Guarantor”).  The Borrower and
Guarantor will be collectively referred to herein as the “Borrower Group”. 


W I T N E S S E T H: 

WHEREAS, Borrower Group desires to borrow from Lender, and Lender is willing to
make a loan or loans to Borrower Group, upon the terms and conditions set forth
herein.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extension of credit heretofore, now or hereafter made by Lender to
Borrower Group, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.                  GENERAL DEFINITIONS.


1.1             GENERAL TERMS. WHEN USED HEREIN, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS:

Account(s):  any and all accounts, contract rights, chattel paper, instruments
and documents, including, without limitation, any right to payment for goods
sold or leased or services rendered, whether now owned or hereafter acquired by
Borrower Group.

Account Debtor:  any Person who is, or who may become, obligated to Borrower
Group under, with respect to, or on account of, an Account.

Affiliate:  any Person which, directly or indirectly, owns or controls, on an
aggregate basis, including all beneficial ownership and ownership or control as
a trustee, guardian or other fiduciary, at least 10% of the outstanding capital
stock having ordinary voting power to elect the board of directors (irrespective
of whether, at the time, stock of any other class or classes of such corporation
shall have, or might have, voting power by reason of the happening of any
contingency) of Borrower Group or any subsidiary, or which otherwise controls,
is controlled by or is under common control with, Borrower Group, or any
stockholder of Borrower Group, or any Subsidiary or any Person which controls
any stockholder of Borrower Group.  For the purpose of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or to cause the direction of management and policies, whether through the
ownership of voting securities, by contract or otherwise.

3

--------------------------------------------------------------------------------





 

 

Agreement:  this Credit and Security Agreement, together with any and all
amendments, modifications, extensions, substitutions and renewals hereof.

Borrowing Base:  the maximum amount of the Revolving Credit Facility which may
be outstanding at any time pursuant to Section 2.3 hereof.

Borrowing Base Certificate:  the form of Certificate attached hereto as
Exhibit “B”. 

Business Day:  any day on which the Lender’s offices in St. Petersburg, Florida
are open for business.  Unless specifically denoted “Business Days” herein,
references to “days” shall mean calendar days.

Closing Date:  the date on which this Agreement is accepted by Lender as
evidenced by its due execution hereof whether or not any loans or advances are
made pursuant to this Agreement on such date.

Code:  Chapter 679 of the Uniform Commercial Code of the State of Florida.

Collateral: all of the personal property and interests in personal property
described in Section 7 hereof and in the Other Agreements and all other property
and interests in property which shall, from time to time, secure payment of the
Indebtedness.

EBITDA:  Borrower Group’s earnings before interest expense, taxes, depreciation
and amortization expense.

Equipment: shall mean all equipment and machinery of the Borrower Group wherever
located, whether now or hereafter existing or acquired, together with all parts,
accessories, attachments, additions, replacements, accessions, substitutions,
increases, products and proceeds thereof in any form.

ERISA:  the Employee Retirement Income Security Act of 1974, as amended to the
date hereof and from time to time hereafter, and any successor statute.

Financials:  those audited and unaudited financial statements of Borrower Group
for the periods ended June 30, 2008, June 30, 2009, June 30, 2010, June 30, 2011
and December 31, 2011, which have previously been delivered to Lender.  The
audited financial statements of Borrower Group have been certified by the
applicable party’s Chief Financial Officer as having been prepared in accordance
with generally accepted accounting principles applied on a consistent basis and
fairly representing the assets, liabilities and financial condition and results
of operations of Borrower Group, without qualification.

General Intangibles:  any and all general intangibles, whether now owned or
hereafter created or acquired by Borrower Group, including, without limitation,
all choses in action, causes of action, corporate or other business records,
deposit accounts, inventions, designs, patents, patent applications, trademarks,
trade names, trade secrets, goodwill, copyrights, registrations, licenses,
franchises, customer lists, tax refund claims, computer programs, all claims
under guaranties, security interests or other security held by or granted to
Borrower Group to secure payment of any of the Accounts by an Account Debtor,
all rights to indemnification and all other intangible property of every kind
and nature (other than Accounts).


4

--------------------------------------------------------------------------------



 

Guarantor: Unilens Vision Inc., a Delaware corporation, and any and all existing
or future Subsidiaries of each entity comprising the Borrower Group.

Guaranty:  the Continuing Guaranty given by Guarantor to Lender dated as of the
date hereof, together with any and all amendments, modifications, extensions,
substitutions and renewals thereof.

Indebtedness:  all of Borrower Group’s liabilities, obligations and indebtedness
to Lender of any and every kind and nature (including, without limitation,
principal, interest, charges, expenses, attorneys’ and paralegals’ fees and
other sums chargeable to Borrower Group by Lender and future advances made to or
for the benefit of Borrower Group), whether arising under this Agreement or
under any of the Other Agreements, under the Merchant Loan Documents, Revolving
Line of Credit Note, or Term Note, or acquired by Lender from any other source
or otherwise, whether heretofore, now or hereafter owing, arising, due or
payable from Borrower Group to Lender, whether as drawer, maker, endorser,
guarantor, surety or otherwise and howsoever evidenced, created, incurred,
acquired or owing, whether primary, secondary, direct, contingent, fixed or
liquidated or otherwise, including obligations of performance.

Inventory:  any and all goods which are, or may at any time be, goods held for
sale or lease or furnished under contracts of service or raw materials,
work-in-process or materials used or consumed in Borrower Group’s business,
wheresoever located and whether now owned or hereafter created or acquired by
Borrower Group, including, without limitation, all such property the sale or
other disposition of which has given rise to Accounts and which has been
returned to or repossessed or stopped in transit by Borrower Group.

Liabilities:  all liabilities, obligations and indebtedness of any and every
kind and nature (including, without limitation, liabilities, obligations and
indebtedness to trade creditors) whether heretofore, now or hereafter owing,
arising, due or payable from Borrower Group or any Subsidiary to any Person and
howsoever evidenced, created, incurred, acquired or owing, whether primary,
secondary, direct, contingent, fixed, matured, liquidated or otherwise.  Without
in any way limiting the generality of the foregoing, Liabilities specifically
includes (i) all indebtedness guaranteed, directly or indirectly, in any manner,
or endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse; (ii) all obligations or liabilities of
any Person that are secured by any Lien upon property owned by Borrower Group or
a Subsidiary, even though Borrower Group or such Subsidiary has not assumed or
become liable for the payment thereof; (iii) all obligations or liabilities
created or arising under any lease of real or personal property or conditional
sale or other title retention agreement with respect to property used or
acquired by Borrower Group or a Subsidiary, even though the rights and remedies
of the lessor, seller or lender thereunder are limited to repossession of such
property; (iv) all unfunded pension fund obligations and liabilities; and
(v) deferred taxes.


5

--------------------------------------------------------------------------------





 

 

Lien:  any mortgage, pledge, security interest, encumbrance, lien, charge or
claim upon property of any kind, whether or not voluntarily given (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of, or
agreement to give, any financing statement under the Uniform Commercial Code of
any jurisdiction).

Merchant Loan:  a business credit card line of credit available to Borrower
Group in the principal amount of $250,000.00, as described and governed by
Lender’s Standard Business Credit Card Terms, which are incorporated herein by
this reference.

Merchant Loan Documents:  all documents and instruments that evidence and secure
the Merchant Loan.

Opinion of Counsel:  an opinion or opinions of counsel, who may be counsel for
Borrower and Guarantor, satisfactory to Lender.

Other Agreements:  all Supplemental Documentation and all agreements,
instruments and documents, including, without limitation, the Revolving Line of
Credit Note, the Term Note, Merchant Loan Documents, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements,
leases, financing statements, subordination agreements, trust account agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of Borrower Group with respect to, or in connection with, this
Agreement, together with any and all amendments, modifications, extensions,
substitutions and renewals thereof.

Person: any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, entity,
party or government (whether national, federal, state, county, city, municipal
or otherwise, including, without limitation, any instrumentality, division,
agency, body or department thereof).

Plan:  any employee benefit plan of Borrower Group or any Subsidiary, as defined
in Section 3(3) of ERISA, including, without limitation, any multi-employer plan
or any employee welfare benefit plan which is maintained or has been maintained
pursuant to a collective bargaining agreement to which two or more unrelated
employers contribute and in respect of which Borrower Group or any Subsidiary is
an “employer” as defined in Section 3(5) of ERISA.

Prior Security Interest:  a valid and enforceable perfected first priority
security interest under the Code which is subject only to Liens for taxes not
yet due and payable to the extent such prospective tax payments are given
priority by statute.

Qualified Accounts:  those Accounts which Lender in its sole and absolute
discretion determines have met all of the following minimum requirements:


(A)                SUCH ACCOUNT REPRESENTS A COMPLETE BONA FIDE TRANSACTION FOR
GOODS SOLD AND DELIVERED OR SERVICES RENDERED (EXCLUDING ANY AMOUNTS IN THE
NATURE OF A SERVICE CHARGE ADDED TO THE AMOUNT DUE ON AN INVOICE BECAUSE THE
INVOICE HAS NOT BEEN PAID WHEN DUE) WHICH REQUIRES NO FURTHER ACT UNDER ANY
CIRCUMSTANCES ON THE PART OF BORROWER GROUP TO MAKE SUCH ACCOUNT PAYABLE BY THE
ACCOUNT DEBTOR AND WHICH ARISES FROM AN ARM’S-LENGTH TRANSACTION IN THE ORDINARY
COURSE OF BORROWER GROUP’S BUSINESS BETWEEN BORROWER GROUP AND ACCOUNT DEBTORS
WHICH ARE NOT AFFILIATES OR EMPLOYEES OF BORROWER GROUP;


6

--------------------------------------------------------------------------------



 

 


(B)               SUCH ACCOUNT SHALL NOT: (A) BE UNPAID MORE THAN NINETY (90)
DAYS AFTER THE ORIGINAL INVOICE DATE; OR (B) HAVE A CONCENTRATION BEYOND 20%;
(C) BE PAYABLE FROM AN ACCOUNT DEBTOR WHOSE ACCOUNTS HAVE MORE THAN 20% OVER 90
DAYS FROM THE ORIGINAL INVOICE DATE; OR (D) BE “BANK SALES”, EQUAL TO THE
BALANCE OF 70% OF “DEFERRED SALES” AT ANY MONTH END, FOR PRIOR 3 MONTHS;


(C)                THE GOODS, THE SALE OF WHICH GAVE RISE TO SUCH ACCOUNTS, WERE
SHIPPED OR DELIVERED OR PROVIDED TO THE ACCOUNT DEBTOR ON AN ABSOLUTE SALE BASIS
AND NOT ON A BILL AND HOLD SALE BASIS, A CONSIGNMENT SALE BASIS, A GUARANTEED
SALE BASIS, A  SALE OR RETURN BASIS, OR ON THE BASIS OF ANY OTHER SIMILAR
UNDERSTANDING, AND NO PART OF SUCH GOODS HAS BEEN RETURNED OR REJECTED;


(D)               SUCH ACCOUNT IS NOT EVIDENCED BY CHATTEL PAPER OR AN
INSTRUMENT OF ANY KIND;


(E)                THE ACCOUNT DEBTOR WITH RESPECT TO SUCH ACCOUNT IS NOT
INSOLVENT OR THE SUBJECT OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDINGS OF ANY KIND
OR OF ANY OTHER PROCEEDING OR ACTION, THREATENED OR PENDING, WHICH MIGHT HAVE A
MATERIALLY ADVERSE EFFECT ON THE BUSINESS OF SUCH ACCOUNT DEBTOR OR IS NOT, IN
THE SOLE DISCRETION OF LENDER, DEEMED BY LENDER TO BE INELIGIBLE FOR CREDIT FOR
OTHER REASONS;


(F)                THE ACCOUNT DEBTOR IS NOT LOCATED OUTSIDE OF THE CONTINENTAL
UNITED STATES OF AMERICA OR CANADA;


(G)               SUCH ACCOUNT IS A VALID, LEGALLY ENFORCEABLE OBLIGATION OF THE
ACCOUNT DEBTOR WITH RESPECT THERETO AND IS NOT SUBJECT TO ANY DISPUTE,
CONDITION, CONTINGENCY, OFFSET, RECOUPMENT, REDUCTION, CLAIM FOR CREDIT,
ALLOWANCE, ADJUSTMENT, COUNTERCLAIM OR DEFENSE ON THE PART OF SUCH ACCOUNT
DEBTOR, AND NO TRUSTS EXIST WHICH MAY PROVIDE A BASIS FOR ANY OF THE FOREGOING
IN THE PRESENT OR FUTURE;


(H)               SUCH ACCOUNT IS NOT SUBJECT TO ANY OTHER LIEN, CLAIM,
ENCUMBRANCE OR SECURITY INTEREST WHATSOEVER;


(I)                 SUCH ACCOUNT IS EVIDENCED BY AN INVOICE OR OTHER
DOCUMENTATION IN FORM ACCEPTABLE TO LENDER AND ARISES FROM A CONTRACT WHICH IS
IN FORM AND SUBSTANCE SATISFACTORY TO LENDER;


(J)                 BORROWER GROUP HAS OBSERVED AND COMPLIED WITH ALL LAWS OF
THE STATE IN WHICH THE ACCOUNT DEBTOR OR THE ACCOUNT IS LOCATED WHICH, IF NOT
OBSERVED AND COMPLIED WITH, WOULD DENY TO THE BORROWER GROUP ACCESS TO THE
COURTS OF SUCH STATE;


(K)               SUCH ACCOUNT IS NOT SUBJECT TO ANY PROVISION PROHIBITING ITS
ASSIGNMENT OR REQUIRING NOTICE OF, OR CONSENT TO, SUCH ASSIGNMENT;


7

--------------------------------------------------------------------------------





 

 


(L)                 THE GOODS GIVING RISE TO SUCH ACCOUNT WERE NOT, AT THE TIME
OF SALE THEREOF, SUBJECT TO ANY LIEN OR ENCUMBRANCE OTHER THAN LENDER’S SECURITY
INTEREST;


(M)             SUCH ACCOUNT IS PAYABLE IN FREELY TRANSFERABLE UNITED STATES
DOLLARS; AND


(N)               SUCH ACCOUNT IS NOT DETERMINED BY LENDER TO BE UNQUALIFIED FOR
ANY OTHER REASON GENERALLY ACCEPTED IN THE COMMERCIAL FINANCE BUSINESS,
INCLUDING, WITHOUT LIMITATION, ANY SUMS RETAINED BY ACCOUNT DEBTORS PURSUANT TO
CONTRACTS WITH BORROWER GROUP.

Qualified Accounts – B&L:  those Qualified Accounts (which for this purpose only
shall exclude the requirement set forth in Clause (B) of subparagraph (b) of the
definition of Qualified Account above) that are payable to Borrower Group by or
from Bausch & Lomb, Incorporated.

Qualified Inventory:  finished goods consisting of customized, specialty contact
lens products; raw materials and supplies; but excluding any work in process,
obsolete inventory, inventory not in the possession of Borrower Group and goods
which have been shipped, delivered, provided to, purchased or sold by the
Borrower Group on a bill and hold basis, a consignment sale basis, a guaranteed
sale basis, a sale or return basis, or other similar understanding other than an
absolute sale, all as determined from time to time by Lender.  Qualified
Inventory shall not  include work-in-progress, polymacon mould and tape rings,
raw materials, shipping and packaging supplies, and other standard deductions,
as determined from time to time by Lender.  Further, Qualified Inventory will be
reduced by a factor of 10.3% to adjust for Borrower Group’s perpetual
overstatement for capitalized warehouse space.

Revolving Credit Loan Maturity Date:  February 1, 2013

Revolving Line of Credit Note:  the Revolving Line of Credit Note made by
Borrower Group to Lender dated as of the date hereof, together with any and all
amendments, modifications, extensions, substitutions and renewals thereof.

Stock:  all shares, options, equity interests, participations or other
equivalent interests (howsoever designated) of or in a corporation, whether
voting or non-voting, including, without limitation, common stock, warrants,
preferred stock, convertible debentures and all agreements, instruments and
documents convertible, in whole or in part, to any one or more or all of the
foregoing.

Subsidiary:  any corporation of which more than 50% of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned by Borrower Group and/or one or more Subsidiaries.

Supplemental Documentation:  agreements, instruments, documents, financing
statements, warehouse receipts, bills of lading, notices of assignments of
accounts, schedules of accounts assigned, mortgages, landlord’s and mortgagee’s
waivers, and other written matter necessary or reasonably requested by Lender to
perfect and maintain and continue Lender’s Lien in the Collateral or to monitor
or administer the Revolving Credit Loan, together with any and all amendments,
modifications, extensions, substitutions and renewals thereof.


8

--------------------------------------------------------------------------------



 

 

Term Loan Maturity Date:  the date which is sixty (60) months from the date of
the Term Note.

Term Note:  the Term Note made by Borrower Group to Lender dated as of the date
hereof, together with any and all amendments, modifications, extensions,
substitutions and renewals thereof.

            1.2       Other Terms. All other terms contained in this Agreement
shall, unless the context indicates otherwise, have the meanings ascribed to
them by the Code to the extent the same are used or defined therein. Any
accounting terms used in this Agreement which are not specifically defined shall
have the meanings customarily given them in accordance with generally accepted
accounting principles.
 


2.                  REVOLVING CREDIT FACILITY.

            2.1       Revolving Credit Facility; Maximum Amount; Use of
Proceeds; Advance Period. Subject to the terms and conditions hereof, and in
reliance on the representations and warranties herein set forth and in the
financial reports and other materials heretofore delivered to Lender, Lender
agrees to make available for Borrower’s use a revolving credit facility
(“Revolving Credit Facility”) pursuant to which Lender shall from time to time
make advances to Borrower, on a revolving basis (“Revolving Line of Credit
Loan”). The aggregate principal amount of all advances under the Revolving
Credit Loan at any one time outstanding shall not exceed the lesser of: (a) One
Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) (“Facility
Cap”); or (b) the amount determined pursuant to the Borrowing Base formula set
forth in Section 2.3 hereof. The Revolving Credit Loan shall be used by Borrower
to pay off Borrower’s existing revolving line of credit loan to Regions Bank.
Thereafter, the proceeds will be used only for purposes of working capital which
are legal and proper corporate purposes and which are consistent with all
applicable laws and statutes. Lender’s obligation to make advances under the
Revolving Credit Loan shall be in effect beginning on the date hereof and shall
continue until the Revolving Credit Loan Maturity Date (“Revolving Credit
Facility Term”). To request an advance under the Revolving Credit Loan, Borrower
shall submit an Advance Ticket, in the form attached as Exhibit A, via facsimile
to Lender at (727) 388-3292. Provided Borrower submits such request prior to
2:00 p.m. eastern standard time on a Business Day, such requested advance shall
be made on the same Business Day. Any request received after 2:00 p.m. eastern
standard time shall be funded by Lender on the next Business Day. Each Advance
Ticket shall be signed by an authorized person of Borrower 0as noted in the
Borrower’s resolution.

            2.2       Revolving Line of Credit Note. The Revolving Line of
Credit Loan shall be evidenced by a single Revolving Line of Credit Note,
payable to the order of the Lender, dated as of the date hereof.

2.3       Borrowing Base. The aggregate principal amount of all advances under
the Revolving Credit Loan outstanding at any time to Borrower shall not exceed
the lesser of: (a) $1,500,000.00 or (b) a sum equal to the following: (i) 85% of
Qualified Accounts – B&L (excluding the reserve for returns); plus (ii) 75% of
Qualified Accounts (excluding the reserve for returns); plus (iii) 50% of
Qualified Inventory.


9

--------------------------------------------------------------------------------



 

 

            2.4      Borrowing Base Certificate. Not less than thirty (30) days
from the end of each calendar month during the term of the Revolving Line of
Credit Loan, Borrower shall provide to Lender a Borrowing Base Certificate in
the form attached hereto as Exhibit “B”, indicating the amount of Qualified
Accounts, Qualified Accounts – B&L, and Qualified Inventory, all in a format
acceptable to Lender, together with such backup materials and documentation as
Lender shall require. Each Borrowing Base Certificate shall be certified true
and correct by the Chief Financial Officer of Borrower. Provided however, at any
time while the Revolving Line of Credit Loan has a $0.00 balance, and when
Borrower does not intend to use the Revolving Line of Credit Loan during the
next following calendar quarter, the Borrowing Base Certificate can be provided
to Lender quarterly, not monthly.
 
            2.5      Other Limitations.  Lender shall have no obligation to make
any advances under the Revolving Credit Loan if at the time there exists an
Event of Default or an event which, with notice, lapse of time or the happening
of any further condition, event or act, including the making of such loan, or
any combination of the foregoing, would constitute an Event of Default, or if
after the giving thereof, the limit on advances in Section 2.3 would be
exceeded, or after termination of this Agreement.
 


3.                  TERM LOAN AND MERCHANT LOAN.

            3.1      Term Loan; Maximum Amount, Use of Proceeds. Subject to the
terms and conditions hereof and in reliance on the representations and
warranties set forth herein, and in the financial reports and other materials
heretofore delivered to Lender, the Lender agrees to make an advance under the
Term Loan to the Borrower Group on or about the date hereof, to pay off term
debt of Borrower Group to Regions Bank in the outstanding principal amount of
$3,500,000.00.

            3.2      Term Note.  The Term Loan shall be evidenced by a Term
Note, dated as of the date hereof.

            3.3       Merchant Loan. The Merchant Loan will be used as a
business credit card line of credit facility, and will be used by the Borrower
Group for furtherance of Borrower Group’s business purposes.


4.                  CONDITIONS PRECEDENT.

            4.1       Conditions Precedent to Advances. Notwithstanding any
other provision of this Agreement or the Other Agreements and without affecting
in any manner the rights of Lender under this Agreement, it is understood and
agreed that Lender shall have no obligation to make any advance under this
Agreement unless and until the following conditions have been, and continue to
be, satisfied, all in form and substance satisfactory to Lender and its counsel:


(A)                LENDER SHALL HAVE RECEIVED, ON OR PRIOR TO THE CLOSING DATE,
THE FOLLOWING DOCUMENTS:


10

--------------------------------------------------------------------------------



 

 

(I)                 THE REVOLVING LINE OF CREDIT NOTE, DULY EXECUTED AND
DELIVERED;

(II)               THE TERM NOTE, DULY EXECUTED AND DELIVERED;

(III)             THE GUARANTY, DULY EXECUTED AND DELIVERED;

(IV)             THE MERCHANT LOAN DOCUMENTS, DULY EXECUTED AND DELIVERED;

(V)               CERTIFIED COPIES OF THE CERTIFICATES OF INCORPORATION, BYLAWS
AND EVIDENCE OF GOOD STANDING OF EACH PARTY COMPRISING THE BORROWER GROUP IN
EACH STATE IN WHICH IT IS REQUIRED TO BE QUALIFIED TO DO BUSINESS;

(VI)             CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS
OF EACH OF THE PARTIES COMPRISING THE BORROWER GROUP (A) AUTHORIZING THE
REVOLVING CREDIT FACILITY AND TERM LOAN AND (B) AUTHORIZING EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER AGREEMENTS BY OFFICERS OF THE BORROWER
GROUP;

(VII)           CERTIFICATES OF THE SECRETARY OF EACH PARTY COMPRISING THE
BORROWER GROUP CERTIFYING TO THE LENDER THE NAMES OF ITS OFFICERS, THE OFFICES
THAT EACH HOLDS AND THE AUTHENTICITY OF THEIR SIGNATURES;

(VIII)         OPINION OF BAKER & HOSTETLER LLP, COUNSEL FOR THE BORROWER GROUP,
DATED AS OF THE CLOSING DATE, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER;

(IX)             COPIES OF ALL FILING RECEIPTS AND ACKNOWLEDGMENTS ISSUED BY ANY
GOVERNMENTAL AUTHORITY TO EVIDENCE ANY RECORDATION OR FILING NECESSARY TO
PERFECT THE LIEN OF LENDER ON THE COLLATERAL AND EVIDENCE IN A FORM ACCEPTABLE
TO LENDER THAT SUCH LIEN CONSTITUTES A VALID AND PERFECTED PRIOR SECURITY
INTEREST;

(X)               THE OTHER AGREEMENTS, DULY EXECUTED AND DELIVERED; AND

(XI)             A BORROWING BASE CERTIFICATE IN FORM SATISFACTORY TO LENDER.


(B)               BORROWER GROUP SHALL HAVE EXECUTED AND DELIVERED SUCH
DOCUMENTS AND INSTRUMENTS AS HAVE BEEN REQUESTED BY LENDER IN ORDER TO CREATE,
CONTINUE OR PERFECT A PRIOR SECURITY INTEREST AND FIRST LIEN IN FAVOR OF LENDER
ON THE COLLATERAL (EXCEPT LIENS DESCRIBED ON SCHEDULE I  HERETO) FOR THE PURPOSE
OF SECURING PAYMENT OF THE INDEBTEDNESS, AND ANY AND ALL RECORDING AND OTHER
TAXES IN CONNECTION THEREWITH SHALL HAVE BEEN PAID BY BORROWER GROUP;


(C)                THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE
TRUE ON AND AS OF THE CLOSING DATE, AND THERE SHALL EXIST ON THE CLOSING DATE NO
EVENT OF DEFAULT AND NO EVENT WHICH, WITH NOTICE, LAPSE OF TIME OR THE HAPPENING
OF ANY FURTHER CONDITION, EVENT OR ACT, OR ANY COMBINATION OF THE FOREGOING,
WOULD CONSTITUTE AN EVENT OF DEFAULT;


(D)               INSURANCE COMPLYING WITH SECTION 9.5 HEREOF SHALL BE IN FULL
FORCE AND EFFECT AND, ON OR BEFORE THE CLOSING DATE, BORROWER GROUP SHALL HAVE
DELIVERED TO LENDER ONE OR MORE CERTIFICATES OF INSURANCE BROKER(S) SATISFACTORY
TO LENDER, SETTING FORTH THE INSURANCE OBTAINED IN ACCORDANCE WITH SUCH SECTION
AND STATING THAT SUCH INSURANCE IS IN FULL FORCE AND EFFECT, ALL PREMIUMS THEN
DUE THEREON HAVE BEEN PAID AND THE INSURANCE POLICIES RELATING THERETO COMPLY
WITH SECTION 9.5 HEREOF;


11

--------------------------------------------------------------------------------



 

 


(E)                THE ADVANCES ON THE TERMS AND CONDITIONS HEREIN PROVIDED
(INCLUDING THE USE BY BORROWER GROUP OF THE PROCEEDS OF THE ADVANCES) SHALL NOT
VIOLATE ANY APPLICABLE LAW OR GOVERNMENTAL REGULATION (INCLUDING, WITHOUT
LIMITATION, REGULATIONS G, T, U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM) AND SHALL NOT SUBJECT LENDER TO TAX (OTHER THAN INCOME AND
FRANCHISE TAXES) AND LENDER SHALL HAVE RECEIVED SUCH CERTIFICATES OR OTHER
EVIDENCE AS LENDER MAY REQUEST TO ESTABLISH COMPLIANCE WITH THIS CONDITION; AND


(F)                ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS INCIDENT
THERETO SHALL BE IN SUBSTANCE AND FORM SATISFACTORY TO LENDER AND ITS COUNSEL,
AND LENDER AND ITS COUNSEL SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR
CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS LENDER OR ITS COUNSEL MAY
REASONABLY REQUEST.


5.                  FEES. 

            5.1       Fees. In addition to interest and other charges and costs
to be paid by Borrower Group to Lender pursuant to this Agreement and the Other
Agreements, on or before the Closing, Borrower Group pay to Lender a commitment
fee in the amount of TWENTY-ONE THOUSAND TWO HUNDRED FIFTY AND NO/100 DOLLARS
($21,250.00).
 


6.                  DEFAULT RATE; MAXIMUM RATE; OTHER PAYMENT TERMS.

            6.1       Default Rate. Upon any Event of Default, and continuing
until the Event of Default is cured, the interest rate applicable to the
outstanding principal of the Revolving Line of Credit Loan and of the Term Loan
and all other Indebtedness shall automatically increase to eighteen percent
(18%) per annum (the “Default Rate”).

            6.2       Maximum Interest Rate. In no contingency or event
whatsoever shall the interest rate charged pursuant to the terms of this
Agreement exceed the highest rate permissible under applicable state and federal
law. In the event that Lender has received interest hereunder in excess of the
highest allowed rate, Lender shall promptly refund such excess interest to
Borrower Group.

            6.3       Payments. All payments to Lender shall be payable at
Lender’s address set forth in Section 11.10 hereof or at such other place or
places as Lender may designate from time to time in writing to Borrower Group.

            6.4       Costs, Fees and Expenses. Costs, fees, expenses and all
other payments due Lender for which a due date is not expressed pursuant to this
Agreement and the Other Agreements shall be payable on demand provided; however,
Lender may, at its option, cause such costs, fees, expenses and other payments
to be paid by charging such payment as an advance against the Revolving Credit
Facility.


12

--------------------------------------------------------------------------------



 



            6.5        Mandatory Prepayment.   In the event that the aggregate
principal amount of the Revolving Credit Loan outstanding at any time exceeds
the Borrowing Base, Borrower Group shall immediately notify Lender of such
deficiency and Borrower Group shall immediately make payment to Lender for
application against the outstanding principal of the Revolving Credit Loan in
the amount required to cause the principal balance of the Revolving Credit Loan
to be equal to or less than the Borrowing Base.

            6.6       Collections; Lender's Right to Notify Account Debtors.
Borrower Group hereby authorizes Lender at any time or times following an Event
of Default by Borrower Group, to (i) notify any or all Account Debtors that the
Accounts have been assigned to Lender and that Lender has a security interest
therein and (ii) direct such Account Debtors to make all payments due from them
to Borrower Group upon the Accounts directly to Lender or to a lockbox
designated by Lender. Lender shall promptly furnish Borrower Group with a copy
of any such notice sent. Any such notice, in Lender’s sole discretion, may be
sent on Borrower Group’s stationery, in which event Borrower Group shall co-sign
such notice with Lender. To the extent that any law or custom or any contract or
agreement with any Account Debtor requires notice to, or the approval of, the
Account Debtor in order to perfect such assignment of, and security interest in,
Accounts, Borrower Group agrees to give such notice or obtain such approval.
 
            6.7                Late Charge. If any payment is 10 or more days
late, Borrower Group will be charged a late fee equal to 5.00 % of the unpaid
portion of the regularly scheduled payment.  
 


7.                  COLLATERAL: GENERAL TERMS.

            7.1       Security Interest in Personal Property. To secure the
prompt payment to Lender of the Indebtedness, including but not limited to the
Revolving Line of Credit Loan, the Term Loan, the Merchant Loan, and the
Guaranty, together with all costs, expenses and fees payable by Borrower Group
hereunder, Borrower Group hereby grants to Lender a continuing security interest
in and to all of the following property and interests in property of Borrower
Group, whether now owned or existing, hereafter acquired or arising, or in which
Borrower Group now or hereafter has any rights, and wheresoever located:


(A)                ACCOUNTS; 


(B)               INVENTORY; 


(C)                GENERAL INTANGIBLES;


(D)               CONTRACT RIGHTS, CHATTEL PAPER, INSTRUMENTS AND DOCUMENTS;


(E)                INVESTMENT PROPERTIES, SECURITIES AND SECURITIES ACCOUNTS;


(F)                EQUIPMENT; 


(G)               ALL MONIES, RESIDUES AND PROPERTY OF ANY KIND OF BORROWER
GROUP NOW OR AT ANY TIME HEREAFTER IN THE POSSESSION OR UNDER THE CONTROL OF
LENDER OR A BAILEE OF LENDER;

 


13

--------------------------------------------------------------------------------



 

 


(H)               ALL ACCESSIONS TO, SUBSTITUTIONS FOR AND ALL REPLACEMENTS,
PRODUCTS AND PROCEEDS OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, PROCEEDS
OF INSURANCE POLICIES INSURING THE AFORESAID COLLATERAL AND DOCUMENTS COVERING
THE AFORESAID COLLATERAL, ALL PROPERTY RECEIVED WHOLLY OR PARTLY IN TRADE OR
EXCHANGE FOR SUCH COLLATERAL, AND ALL RENTS, REVENUES, ISSUES, PROFITS AND
PROCEEDS ARISING FROM THE SALE, LEASE, LICENSE, ENCUMBRANCE, COLLECTION OR ANY
OTHER TEMPORARY OR PERMANENT DISPOSITION OF SUCH ITEMS OR ANY INTEREST THEREIN
WHETHER OR NOT THEY CONSTITUTE “PROCEEDS” AS DEFINED IN THE UNIFORM COMMERCIAL
CODE; AND


(I)                 ALL BOOKS, RECORDS, DOCUMENTS AND LEDGER RECEIPTS OF
BORROWER GROUP PERTAINING TO ANY OF THE FOREGOING, INCLUDING, WITHOUT
LIMITATION, CUSTOMER LISTS, CREDIT FILES, COMPUTER RECORDS, COMPUTER PROGRAMS,
STORAGE MEDIA AND COMPUTER SOFTWARE USED OR ACQUIRED IN CONNECTION WITH
GENERATING, PROCESSING AND STORING SUCH BOOKS AND RECORDS OR OTHERWISE USED OR
ACQUIRED IN CONNECTION WITH DOCUMENTING INFORMATION PERTAINING TO THE AFORESAID
COLLATERAL.

             7.2       Special Collateral. Immediately upon Borrower Group’s
receipt of that portion of the Collateral which is or becomes evidenced by an
agreement, instrument and/or document, including, without limitation, promissory
notes, trade acceptances, documents of title and warehouse receipts (the
“Special Collateral”), Borrower Group shall deliver the original thereof to
Lender, together with appropriate endorsements or other specific evidence (in
form and substance acceptable to Lender) of assignment thereof to Lender. To the
extent that Article 9 of the Code does not govern the creation and/or perfection
of the Prior Security Interest of Lender intended to be created hereunder,
Borrower Group agrees to execute and deliver such further documents and
instruments as Lender may from time to time request in order to, in the opinion
of Lender’s counsel, adequately create and fully perfect such first priority
Lien with respect to such property.
 
             7.3              Further Assurances. At Lender’s request, Borrower
Group shall execute and deliver to Lender, at any time hereafter, all
Supplemental Documentation that Lender may reasonably request, in form and
substance acceptable to Lender, and pay the costs of any recording or filing of
the same.  Borrower Group agrees that a carbon, photographic or other
reproduction of this Agreement or of a financing statement is sufficient as a
financing statement. 
 
             7.4               Verification of Accounts; Inspection; Audit. Any
of Lender’s officers, employees or agents, or any engaged vendor of Lender shall
have the right, at any time hereafter, in Lender’s name or in the name of
Borrower Group, to verify the validity, amount or any other matter relating to
any Accounts by mail, telephone or otherwise.  Lender (by any of its officers,
employees, agents, or engaged vendors) shall have the right, upon three (3) days
prior notice, during Borrower Group’s usual business hours, to inspect the
Collateral and all records related thereto (and to make extracts from such
records) and shall have access to the premises upon which any of the Collateral
is located, and the right, at any time, to discuss the Collateral with any
attorney, accountant, Account Debtor or creditor of Borrower Group, at the
expense of Borrower Group.
      
             7.5               Records and Schedules of Accounts.   Borrower
Group shall, within thirty (30) days after the end of each month from and after
the date hereof, deliver to Lender, in form and substance acceptable to Lender,
a detailed, customary aged trial balance of all then-existing Accounts
(“Schedule of Accounts”).  Borrower Group shall keep accurate and complete
records of its Accounts, specifying in each case the names, addresses, face
amounts and dates of invoice(s) for each Account Debtor obligated on an Account
so listed, copies of proof of delivery, customer statements and repayment
histories and present status reports, relating to the Accounts so scheduled and
shall provide such information to Lender upon request of Lender.


14

--------------------------------------------------------------------------------



 

 

 7.6              Records and Schedules of Inventory. With respect to Inventory,
Borrower Group shall keep correct and accurate daily records, itemizing and
describing the kind, type, quality and quantity of Inventory, Borrower Group’s
costs therefor and selling price thereof, and the daily withdrawals therefrom
and additions thereto, and shall furnish to Lender current schedules of
Inventory within thirty (30) days after the end of each month from and after the
date hereof (“Schedule of Inventory”), supported by copies of its perpetual
inventory records and such other documents as Lender may from time to time
request.

Failure by Borrower Group to timely provide any of the foregoing documentation
or information to Lender will constitute an Event of Default hereunder.

 7.7              Notices Regarding Disputed Accounts. In the event any amounts
due and owing in excess of $50,000.00 are in dispute between any Account Debtor
and Borrower Group, Borrower Group shall provide Lender with written notice
thereof at the time of submission of the next Schedule of Accounts required
pursuant hereto, explaining in detail the reason for the dispute, all claims
related thereto and the amount in controversy.  Borrower Group will in any event
notify Lender if Borrower Group receives notice that an Account Debtor intends
to revoke acceptance of any goods accepted by the Account Debtor, such notice to
be given to Lender within one (1) Business Day after Borrower Group receives
notice of such intention to revoke.

 7.8              Returns of Inventory. Borrower Group shall not accept any
returns of Inventory the sale of which generated Accounts on which the Account
Debtor is then obligated to pay an amount in excess of $100,000.00 in the
aggregate on any single day without the prior written consent of Lender.  With
respect to any other return or attempted return of Inventory, Borrower Group
shall notify Lender of the same immediately, specifying the reason for such
return and the location and condition of the returned Inventory.

 7.9              Rights of Set Off. To the extent permitted by applicable law,
Borrower Group hereby grants to Lender and Lender reserves a right of setoff in
all Borrower Group’s accounts with Lender (whether checking, savings, or some
other account).  This includes all accounts Borrower Group holds jointly with
someone else and all accounts Borrower Group may open in the future.  However,
this does not include any IRA or Keogh accounts, or any trust accounts for which
setoff would be prohibited by law.  Borrower Group authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this Section 7.9.


15

--------------------------------------------------------------------------------



 

 


8.                  WARRANTIES AND REPRESENTATIONS.

            8.1      General Warranties and Representations. Borrower Group
warrants and represents that:
 


(A)                EACH PARTY COMPRISING THE BORROWER GROUP AND EACH SUBSIDIARY
IS A CORPORATION WHICH IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE AND IS QUALIFIED OR LICENSED TO DO
BUSINESS AND IS IN GOOD STANDING IN ALL OTHER COUNTRIES, STATES AND PROVINCES
THE LAWS OF WHICH REQUIRE EACH BORROWER GROUP AND EACH SUBSIDIARY TO BE SO
QUALIFIED OR LICENSED EXCEPT WHERE THE FAILURE TO SO QUALIFY WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTY OR FINANCIAL CONDITION OF
BORROWER GROUP OR A SUBSIDIARY;


(B)               BORROWER GROUP HAS GOOD, INDEFEASIBLE AND MERCHANTABLE TITLE
TO, AND OWNERSHIP OF, THE COLLATERAL FREE AND CLEAR OF ALL LIENS EXCEPT THOSE OF
LENDER AND THOSE, IF ANY, DESCRIBED ON SCHEDULE I; 


(C)                NEITHER BORROWER GROUP NOR ANY SUBSIDIARY IS A PARTY TO ANY
CONTRACT OR AGREEMENT OR SUBJECT TO ANY CHARGE, CORPORATE RESTRICTION, JUDGMENT,
DECREE OR ORDER ADVERSELY AFFECTING ITS BUSINESS, PROPERTY, ASSETS, OPERATIONS
OR CONDITION, FINANCIAL OR OTHERWISE, OR IS A PARTY TO ANY LABOR DISPUTE WHICH
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ASSETS, OPERATIONS OR FINANCIAL
CONDITION OF BORROWER GROUP OR A SUBSIDIARY, OR ON THE COLLATERAL; THERE ARE NO
STRIKES, LOCKOUTS OR WALKOUTS RELATING TO ANY LABOR CONTRACTS OF BORROWER GROUP
OR ANY SUBSIDIARY AND NO SUCH CONTRACT IS SCHEDULED TO EXPIRE WITHIN THE
REVOLVING CREDIT FACILITY TERM;


(D)               NEITHER BORROWER GROUP NOR ANY SUBSIDIARY IS IN VIOLATION OF
ANY APPLICABLE STATUTE, REGULATION OR ORDINANCE OF ANY GOVERNMENTAL AUTHORITIES
HAVING JURISDICTION OVER THEIR ACTIVITIES, OR OF ANY ORDER, WRIT, INJUNCTION OR
DECREE OR ANY COURT OR ANY FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL
AUTHORITY, WHICH WOULD IN ANY RESPECT ADVERSELY AFFECT THE COLLATERAL OR THEIR
BUSINESS, PROPERTY, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE;


(E)                NEITHER BORROWER GROUP NOR ANY SUBSIDIARY IS IN DEFAULT WITH
RESPECT TO ANY INDENTURE, LOAN AGREEMENT, MORTGAGE, LEASE, DEED OR OTHER SIMILAR
AGREEMENT RELATING TO THE BORROWING OF MONIES TO WHICH ANY OF THEM IS A PARTY OR
BY WHICH ANY OF THEM IS BOUND;


(F)                NEITHER BORROWER GROUP NOR ANY SUBSIDIARY HAS RECEIVED NOTICE
TO THE EFFECT THAT IT IS NOT IN FULL COMPLIANCE WITH ANY OF THE REQUIREMENTS OF
ERISA, AND THE REGULATIONS PROMULGATED THEREUNDER AND, TO THE BEST OF ITS
KNOWLEDGE, THERE EXISTS NO EVENT DESCRIBED IN SECTION 4043(3) THEREOF
(“REPORTABLE EVENT”); 


(G)               BORROWER GROUP AND EACH SUBSIDIARY HAVE FILED ALL FEDERAL,
STATE AND LOCAL TAX RETURNS AND OTHER REPORTS REQUIRED BY LAW TO BE FILED AND
HAVE PAID, TO THE EXTENT DUE AND PAYABLE, ALL TAXES, LEVIES, ASSESSMENTS,
CHARGES, LIENS, CLAIMS OR ENCUMBRANCES UPON OR RELATING TO THE COLLATERAL, THE
INDEBTEDNESS, EMPLOYEES, PAYROLL, INCOME AND GROSS RECEIPTS, OWNERSHIP OR USE OF
ANY OF THEIR ASSETS, AND ANY OTHER ASPECT OF THEIR BUSINESS OR FINANCIAL
AFFAIRS, AS THE CASE MAY BE (COLLECTIVELY, THE “CHARGES”), EXCEPT ANY CHARGES
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS; AND THE ACCRUALS
AND RESERVES IN THE BOOKS OF BORROWER GROUP AND EACH SUBSIDIARY IN RESPECT OF
FEDERAL TAXES ARE ADEQUATE AND NEITHER BORROWER GROUP NOR ANY SUBSIDIARY HAS
KNOWLEDGE OF ANY UNPAID ASSESSMENTS FOR ADDITIONAL FEDERAL OR STATE TAXES FOR
ANY FISCAL PERIOD;


16

--------------------------------------------------------------------------------



 


(H)               THE COLLATERAL AND BORROWER GROUP’S BOOKS AND RECORDS,
INCLUDING, WITHOUT LIMITATION, COMPUTER PROGRAMS, PRINTOUTS AND OTHER COMPUTER
MATERIALS AND RECORDS CONCERNING THE COLLATERAL, ARE AT THE ADDRESSES FOR
BORROWER GROUP SET FORTH HEREIN;


(I)                 EACH PARTY COMPRISING THE BORROWER GROUP IS ORGANIZED AND
INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE AND, SINCE THEIR RESPECTIVE
DATES OF INCORPORATION, HAVE NOT BEEN KNOWN UNDER OR USED AS ANY OTHER CORPORATE
OR FICTITIOUS NAME;


(J)                 BORROWER GROUP HAS THE RIGHT AND POWER AND IS DULY
AUTHORIZED AND EMPOWERED TO ENTER INTO, EXECUTE, DELIVER AND PERFORM THIS
AGREEMENT AND THE OTHER AGREEMENTS TO WHICH IT IS A PARTY, AND THE OFFICERS
EXECUTING AND DELIVERING THIS AGREEMENT AND SUCH OTHER AGREEMENTS ON BEHALF OF
BORROWER GROUP ARE DULY AUTHORIZED AND EMPOWERED TO DO SO;


(K)               THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER GROUP OF
THIS AGREEMENT AND THE OTHER AGREEMENTS WILL NOT, BY THE LAPSE OF TIME, THE
GIVING OF NOTICE, THE HAPPENING OF ANY FURTHER CONDITION, EVENT OR ACT OR
OTHERWISE, CONSTITUTE A VIOLATION OF ANY APPLICABLE LAW OR A BREACH OF ANY
PROVISION CONTAINED IN BORROWER GROUP’S RESPECTIVE CERTIFICATES OF INCORPORATION
AND/OR BY-LAWS AND OF EACH PARTY COMPRISING THE BORROWER GROUP AND/OR CONTAINED
IN ANY AGREEMENT, INSTRUMENT OR DOCUMENT TO WHICH BORROWER GROUP IS NOW A PARTY
OR BY WHICH BORROWER GROUP IS BOUND;


(L)                 THIS AGREEMENT, THE REVOLVING LINE OF CREDIT NOTE, THE TERM
NOTE, THE MERCHANT LOAN, THE GUARANTY, AND THE OTHER AGREEMENTS ARE LEGAL, VALID
AND BINDING OBLIGATIONS OF BORROWER GROUP (AS APPLICABLE), ENFORCEABLE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS;


(M)             BORROWER GROUP AND EACH SUBSIDIARY HAVE, AND ARE CURRENT AND IN
GOOD STANDING WITH RESPECT TO, ALL GOVERNMENTAL APPROVALS, PERMITS,
CERTIFICATES, INSPECTIONS, CONSENTS AND FRANCHISES NECESSARY TO CONTINUE TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS HERETOFORE CONDUCTED AND TO OWN OR LEASE
AND OPERATE THE PROPERTIES NOW OWNED OR LEASED BY THEM; AND NO AUTHORIZATION,
CONSENT OR APPROVAL OF ANY FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL
REGULATORY AUTHORITY IS REQUIRED IN CONNECTION WITH EITHER THE EXECUTION AND
DELIVERY BY BORROWER GROUP OF THIS AGREEMENT, THE REVOLVING LINE OF CREDIT NOTE,
THE TERM NOTE, THE MERCHANT LOAN, THE GUARANTY, OR THE OTHER AGREEMENTS TO WHICH
BORROWER GROUP IS A PARTY, OR THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER;


(N)               (I) BORROWER GROUP HAS SUFFICIENT CAPITAL TO CARRY ON ALL
BUSINESSES AND TRANSACTIONS IN WHICH IT NOW ENGAGES OR IS ABOUT TO ENGAGE, IS
NOT INSOLVENT AND WILL CONTINUE TO BE SOLVENT AFTER THE EXECUTION OF THIS
AGREEMENT AND THE OTHER AGREEMENTS TO WHICH IT IS A PARTY AND THE CREATION OF
THE LIEN ON THE COLLATERAL PURSUANT TO THIS AGREEMENT AND IS ABLE TO PAY ITS
DEBTS AS THEY MATURE, AND (II) EACH SUBSIDIARY HAS SUFFICIENT CAPITAL TO CONDUCT
ITS FINANCIAL AFFAIRS AND THE TRANSACTIONS IN WHICH IT NOW ENGAGES OR IS ABOUT
TO ENGAGE, IS NOT INSOLVENT AND WILL CONTINUE TO BE SOLVENT AFTER THE EXECUTION
OF THIS AGREEMENT OR ANY OTHER AGREEMENT TO WHICH IT IS A PARTY, AND IS ABLE TO
PAY ITS DEBTS AS THEY MATURE;

 


17

--------------------------------------------------------------------------------



 

 


(O)               THE FINANCIALS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS AND FAIRLY PRESENT
THE ASSETS, LIABILITIES AND FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
BORROWER GROUP AT, AND AS OF, THE DATE THEREOF; THERE ARE NO MATERIAL
LIABILITIES, DIRECT OR INDIRECT, FIXED OR CONTINGENT, OF BORROWER GROUP WHICH
ARE NOT REFLECTED IN THE FINANCIALS NOR OMISSIONS OF OTHER FACTS OR
CIRCUMSTANCES WHICH ARE OR MAY BE MATERIAL, AND THERE HAS BEEN NO MATERIAL AND
ADVERSE CHANGE IN THE ASSETS, LIABILITIES OR FINANCIAL CONDITION OF BORROWER
GROUP SINCE THE DATE OF THE FINANCIALS; THERE EXISTS NO EQUITY OR LONG TERM
INVESTMENTS IN, OR OUTSTANDING ADVANCES TO, ANY PERSON NOT REFLECTED IN THE
FINANCIALS; THERE IS NO LITIGATION OR BANKRUPTCY OR GOVERNMENTAL ACTIONS OR
PROCEEDINGS WHICH ARE PENDING, OR TO THE BEST OF BORROWER GROUP’S KNOWLEDGE,
THREATENED, AGAINST BORROWER GROUP OR ANY SUBSIDIARY WHICH MIGHT RESULT IN ANY
ADVERSE CHANGE IN BORROWER GROUP’S OR A SUBSIDIARY’S FINANCIAL CONDITION OR
ADVERSELY AFFECT THEIR OPERATIONS, ASSETS OR THE COLLATERAL; EXCEPT FOR TRADE
PAYABLES ARISING IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATES REFLECTED IN
THE FINANCIALS AND EXCEPT AS DISCLOSED ON SCHEDULE II  ATTACHED HERETO AND MADE
A PART HEREOF AND IN THE FINANCIALS, BORROWER GROUP HAS NO ACTIONS OR
PROCEEDINGS PENDING AND NO LIABILITIES OUTSTANDING AND HAS NOT GUARANTEED THE
OBLIGATIONS OF ANY OTHER PERSON;


(P)               BORROWER GROUP’S EXECUTION AND DELIVERY OF THIS AGREEMENT OR
ANY OF THE OTHER AGREEMENTS DOES NOT DIRECTLY OR INDIRECTLY VIOLATE OR RESULT IN
A VIOLATION OF REGULATIONS G, T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AND BORROWER GROUP DOES NOT OWN OR INTEND TO PURCHASE OR CARRY
ANY “MARGIN SECURITY”, AS DEFINED IN SAID REGULATIONS;


(Q)               NEITHER THIS AGREEMENT NOR THE OTHER AGREEMENTS NOR ANY OTHER
DOCUMENTS, CERTIFICATES OR STATEMENTS FURNISHED TO LENDER BY OR ON BEHALF OF
BORROWER GROUP OR ANY SUBSIDIARY CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED THEREIN NOT MISLEADING, AND THERE ARE NO FACTS KNOWN TO BORROWER GROUP
WHICH MATERIALLY OR ADVERSELY AFFECT, OR IN THE FUTURE MAY SO AFFECT, THEIR
BUSINESS, OPERATIONS, PROPERTIES, ASSETS OR FINANCIAL CONDITION.

           8.2        Account Warranties and Representations.With respect to its
Accounts, Borrower Group warrants and represents to Lender that Lender may rely,
in determining which Accounts listed on any Schedule of Accounts and/or
Borrowing Base Certificate are Qualified Accounts, on all statements or
representations made by Borrower Group on or with respect to any such Schedule
and, unless otherwise indicated in writing by Borrower Group, that:
 


(A)                THEY ARE GENUINE, ARE IN ALL RESPECTS WHAT THEY PURPORT TO
BE, ARE NOT EVIDENCED BY A JUDGMENT AND ARE EVIDENCED BY ONLY ONE, IF ANY,
EXECUTED ORIGINAL INSTRUMENT, AGREEMENT, CONTRACT OR DOCUMENT, WHICH HAS BEEN
DELIVERED TO LENDER;


(B)               THEY REPRESENT UNDISPUTED, BONA FIDE TRANSACTIONS COMPLETED IN
ACCORDANCE WITH THE TERMS AND PROVISIONS CONTAINED IN ANY DOCUMENTS RELATED
THERETO;


(C)                THE FACE AMOUNTS SHOWN ON ANY SCHEDULE OF ACCOUNTS PROVIDED
TO LENDER AND ALL INVOICES AND STATEMENTS DELIVERED TO LENDER WITH RESPECT TO
ANY ACCOUNT ARE ACTUALLY AND ABSOLUTELY OWING TO BORROWER GROUP AND ARE NOT
CONTINGENT FOR ANY REASON;


18

--------------------------------------------------------------------------------



 

 


(D)               TO THE BEST OF BORROWER GROUP’S KNOWLEDGE, THERE ARE NO
SETOFFS, COUNTERCLAIMS OR DISPUTES EXISTING, MADE OR ASSERTED WITH RESPECT
THERETO AND BORROWER GROUP HAS NOT MADE ANY AGREEMENT WITH ANY ACCOUNT DEBTOR
THEREUNDER FOR ANY DEDUCTION THEREFROM, EXCEPT DISCOUNTS OR ALLOWANCES ALLOWED
BY BORROWER GROUP IN THE ORDINARY COURSE OF ITS BUSINESS FOR PROMPT PAYMENT, ALL
OF WHICH DISCOUNTS OR ALLOWANCES ARE REFLECTED IN THE CALCULATION OF THE FACE
AMOUNT OF THE INVOICES TO WHICH SUCH DISCOUNTS OR ALLOWANCES RELATE;


(E)                TO THE BEST OF BORROWER GROUP’S KNOWLEDGE, THERE ARE NO
FACTS, EVENTS OR OCCURRENCES WHICH IN ANY WAY IMPAIR THE VALIDITY OR ENFORCEMENT
THEREOF OR TEND TO REDUCE THE AMOUNT PAYABLE THEREUNDER FROM THE INVOICE FACE
AMOUNT SHOWN ON ANY SCHEDULE OF ACCOUNTS AND ALL CONTRACTS, INVOICES AND
STATEMENTS DELIVERED TO LENDER WITH RESPECT THERETO;


(F)                BORROWER GROUP HAS NO KNOWLEDGE THAT ANY ACCOUNT DEBTORS (I)
DID NOT HAVE THE CAPACITY TO CONTRACT AT THE TIME ANY CONTRACT OR OTHER DOCUMENT
GIVEN RISE TO THE ACCOUNT WAS EXECUTED, AND (II) IS NOT SOLVENT;


(G)               THE ACCOUNTS ARE NOT SUBJECT TO ANY LIEN (INCLUDING THE
INTEREST OF ANY SURETY COMPANY);


(H)               THE GOODS GIVING RISE TO THE ACCOUNTS ARE NOT, AND WERE NOT AT
THE TIME OF THE SALE THEREOF, SUBJECT TO ANY LIEN, EXCEPT THOSE OF LENDER AND
THOSE REMOVED OR TERMINATED ON OR PRIOR TO THE DATE HEREOF;


(I)                 BORROWER GROUP HAS NO KNOWLEDGE OF ANY FACT OR CIRCUMSTANCE
WHICH WOULD IMPAIR THE VALIDITY OR COLLECTABILITY THEREOF;


(J)                 TO THE BEST OF BORROWER GROUP’S KNOWLEDGE, THERE ARE NO
PROCEEDINGS OR ACTIONS WHICH ARE THREATENED OR PENDING AGAINST ANY ACCOUNT
DEBTOR THEREUNDER WHICH MIGHT RESULT IN ANY MATERIAL ADVERSE CHANGE IN ITS
FINANCIAL CONDITION; AND


(K)               WITH RESPECT TO ALL QUALIFIED ACCOUNTS – B&L, ALL OF THE
FOREGOING ARE TRUE, AND THAT BAUSCH & LOMB INCORPORATED IS THE ACCOUNT DEBTOR ON
ALL SUCH QUALIFIED ACCOUNTS.

           8.3        Inventory Warranties and Representations. With respect to
Inventory, Borrower Group warrants and represents to Lender that Lender may
rely, in determining which items of Inventory listed on any Schedule of
Inventory and/or Borrowing Base Certificate are Qualified Inventory, on all
statements or representations made by Borrower Group on, or with respect to, any
such Schedule and, unless otherwise indicated in writing by Borrower Group,
that:
 


(A)                ALL INVENTORY IS LOCATED ON PREMISES LISTED IN SECTION 8.1(H)
HEREOF OR IS INVENTORY WHICH IS IN TRANSIT AND IS SO IDENTIFIED ON THE RELEVANT
SCHEDULE OF INVENTORY;


(B)               NO INVENTORY IS NOW, OR SHALL AT ANY TIME OR TIMES HEREAFTER
BE, STORED WITH A BAILEE, WAREHOUSEMAN OR SIMILAR PARTY WITHOUT LENDER’S PRIOR
WRITTEN CONSENT AND, IF LENDER GIVES SUCH CONSENT, BORROWER GROUP WILL
CONCURRENTLY THEREWITH CAUSE ANY SUCH BAILEE, WAREHOUSEMAN OR SIMILAR PARTY TO
ISSUE AND DELIVER TO LENDER, IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER,
WAREHOUSE RECEIPTS THEREFOR IN LENDER’S NAME; AND


19

--------------------------------------------------------------------------------



 

 


(C)                NO INVENTORY IS UNDER CONSIGNMENT TO ANY PERSON.

            8.4        Warranty and Reaffirmation of Warranties and
Representations; Survival of Warranties and Representations. Each request by
Borrower Group for an advance or loan pursuant to this Agreement or the Other
Agreements shall constitute (i) a warranty and representation by Borrower Group
to Lender that there does not then exist an Event of Default or any event or
condition which, with notice, lapse of time or the happening of any further
condition, event or act, including the making of such loan or advance, would
constitute an Event of Default and (ii) a reaffirmation as of the date of said
request of the representations and warranties of Borrower Group contained in
Section 8.1 and in Sections 8.2 and 8.3 with respect to Collateral then
existing. All representations and warranties of Borrower Group contained in this
Agreement, the Other Agreements and the Approval Letter shall survive the
execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.
 


9.                  COVENANTS AND CONTINUING AGREEMENTS.

            9.1                Affirmative Covenants.Borrower Group covenants
and agrees that at all times while any Indebtedness is outstanding, it shall:
 


(A)                KEEP BOOKS OF ACCOUNT AND PREPARE FINANCIAL STATEMENTS AND
CAUSE TO BE FURNISHED TO LENDER THE FOLLOWING (ALL OF THE FOREGOING AND
FOLLOWING TO BE KEPT AND PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES APPLIED ON A BASIS CONSISTENT WITH THE FINANCIALS, UNLESS
BORROWER GROUP’S CERTIFIED PUBLIC ACCOUNTANTS CONCUR IN ANY CHANGES THEREIN AND
SUCH CHANGES ARE DISCLOSED TO LENDER AND ARE CONSISTENT WITH THEN GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES):


(B)               AS SOON AS AVAILABLE, BUT NOT LATER THAN 120 DAYS AFTER THE
CLOSE OF EACH FISCAL YEAR OF GUARANTOR, PROVIDE TO LENDER AUDITED FINANCIAL
STATEMENTS OF GUARANTOR, AS AT THE END OF, AND FOR, SUCH YEAR, INCLUDING BALANCE
SHEETS, STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOW AS AT THE END OF, AND
FOR, SUCH FISCAL YEAR AND STATEMENTS OF PROFIT AND LOSS, CERTIFIED BY A FIRM OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING, REASONABLY
ACCEPTABLE TO LENDER AND SELECTED BY GUARANTOR; FURTHER, THE CHIEF FINANCIAL
OFFICER OF GUARANTOR SHALL CERTIFY THE ANNUAL FINANCIAL STATEMENTS AS TRUE AND
CORRECT; EACH ANNUAL AUDITED FINANCIAL STATEMENT SHALL BE CONSOLIDATED AND
CONSOLIDATING;


(C)                AS SOON AS AVAILABLE, BUT NOT LATER THAN 45 DAYS FROM THE END
OF EACH FISCAL QUARTER OF GUARANTOR, OTHER THAN THE LAST FISCAL QUARTER OF
GUARANTOR, PROVIDE TO LENDER INTERNALLY PREPARED OR COMPILED QUARTERLY FINANCIAL
STATEMENTS, CONSISTING OF A BALANCE SHEET, INCOME STATEMENT AND STATEMENT OF
CASH FLOWS AS OF THE END OF EACH SUCH QUARTER, ALL CERTIFIED BY THE CHIEF
FINANCIAL OFFICER FOR GUARANTOR;


(D)               AS SOON AS AVAILABLE, BUT NOT LATER THAN 30 DAYS AFTER THE
LAST DAY OF EACH CALENDAR MONTH, PROVIDE TO LENDER THEIR INTERNALLY PREPARED
SCHEDULE OF ACCOUNTS, THE SCHEDULE OF INVENTORY, AND AN ACCOUNTS PAYABLE AGING
REPORT FOR EACH ENTITY COMPRISING THE BORROWER GROUP;


20

--------------------------------------------------------------------------------



 

 


(E)                NO LATER THAN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH
CALENDAR MONTH, BORROWER GROUP SHALL PROVIDE TO LENDER A BORROWING BASE
CERTIFICATE (EXCEPT AS PROVIDED IN SECTION 2.4 ABOVE);


(F)                CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
AND INFORMATION DESCRIBED IN SUBSECTIONS (A), (B), (C), (D) AND (E) ABOVE, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF EACH ENTITY COMPRISING THE
BORROWER GROUP CERTIFYING TO LENDER THAT SUCH STATEMENTS ARE TRUE, COMPLETE AND
CORRECT AND THAT NO CONDITION OR EVENT WHICH CONSTITUTES OR WOULD, UPON NOTICE,
LAPSE OF TIME OR THE HAPPENING OF ANY FURTHER CONDITION, EVENT OR ACT,
CONSTITUTE AN EVENT OF DEFAULT HAS OCCURRED WHICH WAS CONTINUING AT THE END OF
THE PERIOD COVERED BY SUCH FINANCIAL STATEMENTS OR ON THE DATE OF HIS
CERTIFICATE, OR IF SUCH AN EVENT OR CONDITION HAS OCCURRED AND WAS CONTINUING AT
THE END OF SUCH PERIOD OR ON THE DATE OF HIS CERTIFICATE, INDICATING THE NATURE
OF SUCH EVENT OR CONDITION AND THE ACTION WHICH BORROWER GROUP PROPOSES TO TAKE
WITH RESPECT THERETO, AND SPECIFICALLY CONFIRMING COMPLIANCE WITH FINANCIAL
RATIOS TO BE OBSERVED UNDER THIS AGREEMENT;


(G)               WITHIN 30 DAYS OF FILING THEREOF, BUT NOT LATER THAN MARCH 15
AFTER THE END OF EACH FISCAL YEAR, EACH ENTITY COMPRISING THE BORROWER GROUP
SHALL SUBMIT TO LENDER THEIR FEDERAL INCOME TAX RETURNS, TOGETHER WITH ALL
SCHEDULES THERETO, AS SUBMITTED TO THE INTERNAL REVENUE SERVICE;


(H)               CONCURRENTLY WITH THE DELIVERY OF THE AUDITED FINANCIAL
STATEMENTS DESCRIBED IN SUBSECTION (A) ABOVE, A CERTIFICATE OF SUCH CERTIFIED
PUBLIC ACCOUNTANTS OF BORROWER GROUP CERTIFYING TO LENDER THAT, BASED UPON THEIR
EXAMINATION OF THE AFFAIRS OF BORROWER GROUP PERFORMED IN CONNECTION WITH THE
PREPARATION OF SAID FINANCIAL STATEMENTS, THEY ARE NOT AWARE OF THE EXISTENCE OF
ANY CONDITION OR EVENT WHICH CONSTITUTES OR WOULD, UPON NOTICE OR LAPSE OF TIME
OR BOTH, CONSTITUTE AN EVENT OF DEFAULT OR, IF THEY ARE AWARE OF SUCH CONDITION
OR EVENT, THE NATURE THEREOF;


(I)                 AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TEN (10) DAYS
AFTER BORROWER GROUP KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH RESPECT
TO ANY PLAN, A STATEMENT, SIGNED BY BORROWER GROUP’S CHIEF FINANCIAL OFFICER,
DESCRIBING SUCH REPORTABLE EVENT AND THE ACTION WHICH BORROWER GROUP PROPOSES TO
TAKE WITH RESPECT THERETO;


(J)                 SUCH OTHER DATA AND INFORMATION (FINANCIAL AND OTHERWISE) AS
LENDER, FROM TIME TO TIME, MAY REASONABLY REQUEST, BEARING UPON OR RELATED TO
THE COLLATERAL BORROWER GROUP’S OR GUARANTOR’S FINANCIAL CONDITION OR RESULTS OF
OPERATIONS OR INCOME;


(K)               PROMPTLY UPON, BUT IN NO EVENT LATER THAN FIVE (5) BUSINESS
DAYS AFTER, BORROWER GROUP’S LEARNING THEREOF, INFORM LENDER, IN WRITING, OF
(I)  ANY MATERIAL DELAY IN BORROWER GROUP’S PERFORMANCE OF ANY OF ITS
OBLIGATIONS TO ANY ACCOUNT DEBTOR IN EXCESS OF $50,000.00 AND OF ANY ASSERTION
OF ANY CLAIMS, OFFSETS OR COUNTERCLAIMS BY ANY ACCOUNT DEBTOR IN EXCESS OF
$50,000.00 AND OF ANY ALLOWANCES, CREDITS OR OTHER MONIES GRANTED BY BORROWER
GROUP TO ANY ACCOUNT DEBTOR IN EXCESS OF $50,000.00; (II) ALL ADVERSE
INFORMATION RELATING TO THE FINANCIAL CONDITION OF ANY ACCOUNT DEBTOR IN EXCESS
OF $50,000.00; (III) ANY FACTS RELATING TO ANY ACCOUNT OR INVENTORY WHICH WOULD
RENDER UNTRUE TO ANY MATERIAL EXTENT ANY REPRESENTATION OR WARRANTY MADE
PURSUANT TO SECTION 8.2 OR 8.3 WITH RESPECT TO SUCH ACCOUNT OR INVENTORY;
(IV) ANY LITIGATION AFFECTING BORROWER GROUP, IN EXCESS OF $100,000.00 WHETHER
OR NOT THE CLAIM IS CONSIDERED BY BORROWER GROUP TO BE COVERED BY INSURANCE, AND
OF THE INSTITUTION OF ANY SUIT OR ADMINISTRATIVE PROCEEDING WHICH MAY ADVERSELY
AFFECT THE OPERATIONS, FINANCIAL CONDITION OR BUSINESS OF BORROWER GROUP OR
LENDER’S LIEN ON THE COLLATERAL; (V) ANY AMENDMENT TO BORROWER GROUP’S
CERTIFICATES OF INCORPORATION OR BY-LAWS; AND (VI) ANY REDUCTION IN, OR
INABILITY TO, OBTAIN OR RENEW THE INSURANCE COVERAGES REQUIRED BY, OR
CONTEMPLATED UNDER, THIS AGREEMENT OR IN EFFECT ON THE DATE HEREOF;


21

--------------------------------------------------------------------------------



 

 


(L)                 PROVIDE LENDER WITH COPIES OF ALL AGREEMENTS RELATING TO THE
STORAGE OR WAREHOUSING OF INVENTORY AND ALL LEASES OR SIMILAR AGREEMENTS BETWEEN
BORROWER GROUP OR ANY OF ITS AFFILIATES AND ANY OTHER PERSON, WHETHER BORROWER
GROUP OR ITS AFFILIATE IS LESSOR OR LESSEE THEREUNDER;


(M)             IF ANY OF THE ACCOUNTS, THE FACE VALUE OF WHICH EXCEEDS
$1,000.00, ARISES OUT OF A CONTRACT WITH THE UNITED STATES OF AMERICA, OR ANY
DEPARTMENT, AGENCY, SUBDIVISION OR INSTRUMENTALITY THEREOF, PROMPTLY NOTIFY
LENDER THEREOF IN WRITING AND EXECUTE ANY INSTRUMENTS AND TAKE ANY OTHER ACTION
REQUIRED OR REQUESTED BY LENDER TO PERFECT LENDER’S LIEN ON SUCH ACCOUNTS UNDER
THE PROVISIONS OF THE FEDERAL ASSIGNMENT OF CLAIMS ACT;


(N)               PAY, AND CAUSE ITS SUBSIDIARIES TO PAY, PROMPTLY WHEN DUE ALL
OF THE CHARGES, AND PROMPTLY DISCHARGE ANY LIENS, ENCUMBRANCES OR OTHER CLAIMS
AGAINST THE COLLATERAL;


(O)               KEEP AND MAINTAIN, AND CAUSE ITS SUBSIDIARIES TO KEEP AND
MAINTAIN, PROPER BOOKS OF ACCOUNTS AND RECORDS, SATISFACTORY TO LENDER, IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRACTICES AND PERMIT LENDER AND
ITS REPRESENTATIVES TO HAVE ACCESS TO VISIT THEIR RESPECTIVE PROPERTIES AND
EXAMINE THEIR RESPECTIVE BOOKS AND RECORDS AND TO CONDUCT SUCH AUDITS OF THEIR
RESPECTIVE BOOKS AND RECORDS AND COLLATERAL AND OTHER ASSETS AS LENDER DEEMS
NECESSARY;


(P)               KEEP AND PRESERVE, AND CAUSE EACH OF ITS SUBSIDIARIES TO KEEP
AND PRESERVE, IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND
QUALIFICATIONS AND PAY ALL TAXES, ASSESSMENTS AND CHARGES LEVIED UPON IT AND ITS
INCOME, PROFITS AND PROPERTY;


(Q)               FURNISH TO LENDER:

(I)                 PROMPTLY, AFTER THE EXECUTION AND DELIVERY OF EACH
INSTRUMENT SUPPLEMENTAL TO THIS AGREEMENT, AN OPINION OF COUNSEL STATING THAT,
IN THE OPINION OF SUCH COUNSEL, THIS AGREEMENT AND EACH INSTRUMENT SUPPLEMENTAL
THERETO AND HERETO, AND ANY REQUIRED FINANCING STATEMENTS, CONTINUATION
STATEMENTS AND OTHER REQUIRED PAPERS HAVE BEEN PROPERLY RECORDED OR FILED SO AS
TO PERFECT, PRESERVE AND PROTECT THE LIEN OF THE COLLATERAL AND EACH
SUPPLEMENTAL INSTRUMENT THERETO, THIS AGREEMENT AND EACH SUPPLEMENTAL INSTRUMENT
HERETO AND LENDER’S PRIOR SECURITY INTEREST; AND RECITING THE DETAILS OF SUCH
ACTION, OR STATING THAT IN THE OPINION OF SUCH COUNSEL NO SUCH ACTION IS
NECESSARY TO PERFECT, PRESERVE AND PROTECT SUCH LIEN AND LENDER’S PRIOR SECURITY
INTEREST;

(II)               PROMPTLY UPON LENDER’S WRITTEN REQUEST, WHEN ANY INDEBTEDNESS
IS OUTSTANDING, AN OPINION OF COUNSEL STATING EITHER (A) THAT, IN THE OPINION OF
SUCH COUNSEL, SUCH ACTION HAS BEEN TAKEN WITH RESPECT TO THE RECORDING, FILING,
RERECORDING AND REFILING OF THE COLLATERAL, EACH INSTRUMENT SUPPLEMENTAL
THERETO, ANY REQUIRED FINANCING AND CONTINUATION STATEMENTS AND ALL OTHER
REQUIRED PAPERS AS ARE NECESSARY TO PERFECT, PRESERVE AND PROTECT THE LIEN OF
THE COLLATERAL AND EACH SUPPLEMENTAL INSTRUMENT THERETO, THIS AGREEMENT AND EACH
SUPPLEMENTAL INSTRUMENT HERETO AND LENDER’S PRIOR SECURITY INTEREST AND RECITING
THE DETAILS OF SUCH ACTION, OR (B) THAT IN THE OPINION OF SUCH COUNSEL NO SUCH
ACTION IS NECESSARY TO PERFECT, PRESERVE OR PROTECT SUCH LIEN OR LENDER’S PRIOR
SECURITY INTEREST;


22

--------------------------------------------------------------------------------



 

 


(R)                 USE ITS BEST EFFORTS TO CAUSE KEY MANAGEMENT TO CONTINUE TO
SERVE IN THEIR RESPECTIVE CAPACITIES, AND IN THE EVENT OF TERMINATION OF ANY KEY
MANAGEMENT, TO REPLACE SUCH PERSON WITH ANOTHER QUALIFIED MANAGER WITH
EXPERIENCE IN BORROWER GROUP’S INDUSTRY AND REASONABLY SATISFACTORY TO LENDER;


(S)                APPLY THE PROCEEDS OF THE REVOLVING CREDIT LOAN AND TERM LOAN
FOR THE PURPOSES SET FORTH IN SECTIONS 2.1 AND 3.1 HEREOF, PROVIDED ANY EXISTING
LIABILITIES OF BORROWER GROUP WHICH LENDER PERMITS TO REMAIN OUTSTANDING SHALL
BE FULLY SUBORDINATED TO ALL INDEBTEDNESS OF BORROWER GROUP TO LENDER;


(T)                 BORROWER GROUP WILL MAINTAIN THE FOLLOWING MINIMUM TANGIBLE
NET WORTH:

Minimum Tangible Net Worth

Applicable Date

 

 

$(1,000,000)

FYE 6/30/2012

$( 200,000)

FYE 6/30/2013

$ 600,000

FYE 6/30/2014

$ 1,400,000

FYE 6/30/2015

$ 2,200,000

FYE 6/30/2016

$ 3,000,000

FYE 6/30/2017

 

 

For purposes of the foregoing, the term “Tangible Net Worth” shall mean the sum
of Borrower Group’s common stock, preferred stock, capital surplus and retained
earnings, less the sum of any intangible assets (including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks and brand names).


(U)               BORROWER GROUP WILL MAINTAIN A DEBT SERVICE COVERAGE RATIO,
DEFINED AS CASH FLOW DIVIDED BY DEBT SERVICE, OF NOT LESS THAN 1.40 TO 1.00 ON A
CONSOLIDATED BASIS FOR EACH FISCAL YEAR.  “CASH FLOW” SHALL MEAN NET INCOME
BEFORE TAXES PLUS INTEREST EXPENSE, DEPRECIATION, AMORTIZATION AND OTHER NONCASH
ITEMS (AS DETERMINED BY LENDER); AND “DEBT SERVICE” SHALL MEAN THE SUM OF THE
CURRENT PORTION OF LONG TERM DEBT AND CAPITALIZED LEASES PLUS INTEREST EXPENSE.


23

--------------------------------------------------------------------------------



 

 


(V)               BORROWER GROUP MAY ONLY DISTRIBUTE AMOUNTS NO GREATER THAN:

Distribution Limit

Applicable Date

 

$ 427,000

FYE 6/30/2012

$ 521,000

FYE 6/30/2013

$ 616,000

FYE 6/30/2014

$ 711,000

FYE 6/30/2015

$ 853,000

FYE 6/30/2016

 


PROVIDED HOWEVER, THE BORROWER GROUP MAY EXCEED THE ESTABLISHED LIMITATIONS AS
DESCRIBED ABOVE, IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE THEN-TRAILING
TWELVE (12) MONTHS EBITDA EXCEEDS 1.10 TIMES THE TOTAL FUNDED DEBT, AS
DETERMINED FROM TIME TO TIME BY LENDER.

With respect to the covenants and information set forth in subsections (t), (u)
and (v) next above, the Borrower Group shall prepare and submit to Lender, no
later than forty-five (45) days following the end of each calendar quarter while
any Indebtedness remains outstanding, a Compliance Certificate signed by the
Chief Financial Officer of the Borrower Group, indicating compliance with those
covenants.  The Compliance Certificate shall contain such backup documentation
and materials as Lender shall require.  Failure to timely provide any Compliance
Certificate, or the backup documentation, shall constitute a Event of Default
hereunder.


(W)             BORROWER GROUP AGREES TO USE ITS BEST EFFORTS TO MOVE ITS
MERCHANT PROCESSING RELATIONSHIP TO LENDER SUBSEQUENT TO THE CLOSING OF THE
LOANS, AND TO MAINTAIN THE SAME AT ALL TIMES WHILE ANY INDEBTEDNESS REMAINS
OUTSTANDING;


(X)               BORROWER GROUP WILL REQUIRE ANY AND ALL INDEBTEDNESS OWED BY
ANY OF THE ENTITIES COMPRISING BORROWER GROUP TO THEIR OWNERS AND/OR PRINCIPALS,
TO BE SUBORDINATED TO ALL OF BORROWER GROUP’S INDEBTEDNESS TO LENDER, ON A FORM
OF SUBORDINATION AGREEMENT ACCEPTABLE TO LENDER;


(Y)               BORROWER GROUP WILL MAINTAIN ITS PRIMARY OPERATING ACCOUNT AND
TREASURY MANAGEMENT SERVICES WITH LENDER WHILE ANY INDEBTEDNESS REMAINS
OUTSTANDING;


(Z)                AT ALL TIMES THROUGHOUT THE TERM OF THIS AGREEMENT, BORROWER
GROUP AND ALL OF ITS AFFILIATES SHALL (I) NOT BE A PROHIBITED PERSON, AND
(II) BE IN FULL COMPLIANCE WITH THE EXECUTIVE ORDER AND THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM ACT OF 2001, PUB. L. NO. 107‑56, 115 STAT. 272(2001) AND ALL
AMENDMENTS THERETO.  EXECUTIVE ORDER MEANS EXECUTIVE ORDER NO. 13224 – BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM, EFFECTIVE SEPTEMBER 24, 2001, AND ALL APPLICABLE
ORDERS, RULES, REGULATIONS, AND RECOMMENDATIONS PROMULGATED UNDER OR IN
CONNECTION THEREWITH, AND ALL AMENDMENTS OF THE FOREGOING.  PROHIBITED PERSON
MEANS ANY PERSON:

(I)                 LISTED IN THE ANNEX TO, OR OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;


24

--------------------------------------------------------------------------------



 

 

(II)               THAT IS OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF
OF, ANY PERSON THAT IS LISTED TO THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

(III)             (WITH WHOM BORROWER GROUP OR LENDER IS PROHIBITED FROM DEALING
OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY TERRORISM OR MONEY LAUNDERING
LAW, INCLUDING THE EXECUTIVE ORDER;

(IV)             WHO COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS
“TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER;

(V)               THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND BLOCKED
PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT
OFFICE OF FOREIGN ASSETS CONTROL AT ITS OFFICIAL WEBSITE,
HTTP:\WWW.TREAS.GOV.OFAC\T11SDN.PDF OR AT ANY REPLACEMENT WEBSITE OR OTHER
REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST; OR

(VI)             WHO IS AN AFFILIATE OF A PERSON LISTED ABOVE.

            9.2       Negative Covenants. At all times while any Indebtedness is
outstanding, without Lender’s prior written consent, which Lender may or may not
in its sole discretion give, Borrower Group covenants that it shall not:
 


(A)                MERGE OR CONSOLIDATE WITH OR ACQUIRE, OR CAUSE OR PERMIT ANY
OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE WITH OR ACQUIRE, ANY PERSON;


(B)               MAKE OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE, ANY
INVESTMENT IN EXCESS OF $500,000.00 IN ANY OTHER OPERATING BUSINESS OR COMPANY
OR IN ANY JOINT VENTURE OR PARTNERSHIP;


(C)                EXCEPT AS PROVIDED IN SUBSECTION 9.1 (V) ABOVE, DECLARE OR
PAY, OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO DECLARE OR PAY, DIVIDENDS
UPON ANY OF BORROWER GROUP’S OR A SUBSIDIARY’S STOCK OR MAKE, OR CAUSE OR PERMIT
ANY OF ITS SUBSIDIARIES TO MAKE, ANY DISTRIBUTIONS OF BORROWER GROUP’S OR A
SUBSIDIARY’S PROPERTY OR ASSETS OR MAKE, OR CAUSE OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE, ANY LOANS, ADVANCES OR EXTENSIONS OF CREDIT, EXCEPT ON
ORDINARY CREDIT TERMS IN CONNECTION WITH SALES OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS, TO ANY PERSON, INCLUDING, WITHOUT LIMITATION, ANY OF
BORROWER GROUP’S OR A SUBSIDIARY’S AFFILIATES, OFFICERS OR EMPLOYEES, EXCEPT
DIVIDENDS, DISTRIBUTIONS, LOANS, ADVANCES OR EXTENSIONS OF CREDIT FROM A
SUBSIDIARY TO BORROWER GROUP;


(D)               REDEEM, RETIRE, PURCHASE OR OTHERWISE ACQUIRE, OR CAUSE OR
PERMIT ANY OF ITS SUBSIDIARIES TO REDEEM, RETIRE, PURCHASE OR OTHERWISE ACQUIRE,
DIRECTLY OR INDIRECTLY, ANY OF BORROWER GROUP’S OR A SUBSIDIARY’S STOCK, OR MAKE
ANY CHANGE IN BORROWER GROUP’S OR A SUBSIDIARY’S CAPITAL STRUCTURE OR IN ANY OF
BORROWER GROUP’S OR A SUBSIDIARY’S BUSINESS OBJECTIVES, PURPOSES AND OPERATIONS
WHICH MIGHT IN ANY WAY ADVERSELY AFFECT THE REPAYMENT OF THE INDEBTEDNESS;


(E)                ENTER INTO, OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENTER INTO, ANY TRANSACTION WHICH MATERIALLY AND ADVERSELY AFFECTS THE
COLLATERAL OR BORROWER GROUP’S ABILITY TO REPAY THE INDEBTEDNESS OR PERMIT OR
AGREE TO ANY EXTENSION, COMPROMISE OR SETTLEMENT OR MAKE ANY CHANGE OR
MODIFICATION OF ANY KIND OR NATURE WITH RESPECT TO, OR CAUSE OR PERMIT ANY OF
ITS SUBSIDIARIES TO MAKE ANY CHANGE OR MODIFICATION OF ANY KIND OR NATURE WITH
RESPECT TO, ANY ACCOUNT, INCLUDING ANY OF THE TERMS RELATING THERETO;


25

--------------------------------------------------------------------------------



 

 


(F)                INCUR OR SUFFER TO EXIST ANY LIABILITIES IN EXCESS OF
$500,000.00, OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO INCUR OR SUFFER TO
EXIST ANY LIABILITIES (OTHER THAN TRADE PAYABLES IN THE ORDINARY COURSE OF
BUSINESS, OR UNDER, OR AS PERMITTED BY, THIS AGREEMENT) OR DIRECTLY OR
INDIRECTLY GUARANTEE OR OTHERWISE, IN ANY WAY, BECOME LIABLE WITH RESPECT TO, OR
CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO DIRECTLY OR INDIRECTLY GUARANTEE OR
OTHERWISE, IN ANY WAY, BECOME LIABLE WITH RESPECT TO, THE OBLIGATIONS OR
LIABILITIES OF ANY PERSON, EXCEPT (I) ITS AFFILIATES’ OBLIGATIONS TO LENDER AND
(II) BY ENDORSEMENT OF INSTRUMENTS OR ITEMS OF PAYMENT FOR DEPOSIT TO THE CASH
COLLATERAL ACCOUNT OR FOR DELIVERY TO LENDER ON ACCOUNT OF THE INDEBTEDNESS;


(G)               MAKE DEPOSITS TO, OR WITHDRAWALS FROM, OR CAUSE OR PERMIT ANY
OF ITS SUBSIDIARIES TO MAKE DEPOSITS TO, OR WITHDRAWALS FROM, ANY OF ITS DEPOSIT
ACCOUNTS FOR THE BENEFIT OF ANY AFFILIATE EXCEPT IN CONNECTION WITH TRANSACTIONS
WITH AFFILIATES PERMITTED BY THIS SECTION 9.2;


(H)               EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN OR IN THE OTHER
AGREEMENTS AND EXCEPT FOR THE LIEN CREATED BY THIS AGREEMENT, VOLUNTARILY OR
INVOLUNTARILY ENCUMBER, PLEDGE, MORTGAGE OR GRANT A SECURITY INTEREST IN, OR,
ASSIGN, SELL, LEASE, DISPOSE OF OR TRANSFER, WHETHER BY SALE, MERGER,
CONSOLIDATION, LIQUIDATION, DISSOLUTION OR OTHERWISE, OR CAUSE OR PERMIT ANY OF
ITS SUBSIDIARIES TO VOLUNTARILY OR INVOLUNTARILY ENCUMBER, PLEDGE, MORTGAGE OR
GRANT A SECURITY INTEREST IN, OR, ASSIGN, SELL, LEASE, DISPOSE OF OR TRANSFER,
WHETHER BY SALE, MERGER, CONSOLIDATION, LIQUIDATION, DISSOLUTION OR OTHERWISE,
ANY OF BORROWER GROUP’S OR A SUBSIDIARY’S ASSETS (OTHER THAN THE SALE OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS);


(I)                 MAKE, OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE,
ANY LOANS OR ADVANCES OF MONEY TO OFFICERS, DIRECTORS, STOCKHOLDERS OR
AFFILIATES EXCEPT FOR LOANS LISTED ON SCHEDULE III  HERETO;


(J)                 MAKE, OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE,
CAPITAL EXPENDITURES (INCLUDING CAPITALIZED LEASES);


(K)               SELL, TRANSFER, PLEDGE OR GRANT ANY INTEREST TO ANY PERSON IN,
OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL, TRANSFER, PLEDGE OR GRANT
ANY INTEREST TO ANY PERSON IN, ANY STOCK OF A SUBSIDIARY;


(L)                 CHANGE, OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO
CHANGE, ITS NAME OR USE ANY FICTITIOUS NAME, OR REMOVE, OR CAUSE OR PERMIT ANY
OF ITS SUBSIDIARIES TO REMOVE, ITS BOOKS AND RECORDS AND/OR THE COLLATERAL FROM
THE LOCATIONS SET FORTH IN SECTION 8.1(H) HEREOF EXCEPT FOR REMOVAL OF INVENTORY
UPON ITS SALE, OR KEEP, OR CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES TO KEEP, ANY
OF SUCH BOOKS AND RECORDS AND/OR THE COLLATERAL AT ANY OTHER OFFICE(S) AND
LOCATION(S) UNLESS, IN ANY SUCH CASE, (I) BORROWER GROUP GIVES LENDER WRITTEN
NOTICE THEREOF AND OF THE NEW LOCATION OF SAID BOOKS AND RECORDS AND/OR THE
COLLATERAL AT LEAST THIRTY (30) DAYS PRIOR THERETO AND (II) THE OTHER OFFICE OR
LOCATION IS WITHIN THE CONTINENTAL UNITED STATES OF AMERICA; OR


26

--------------------------------------------------------------------------------



 

 


(M)             CHANGE THE PAYMENT TERMS OR PREPAY ANY SUBORDINATED DEBT OF
BORROWER GROUP APPROVED BY LENDER.

9.3      Unfunded ERISA Liabilities. Borrower Group shall, and shall cause each
Subsidiary to, (i) keep in full force and effect any and all Plans (other than
multi-employer Plans) and shall not withdraw from any multi-employer Plans,
which may, from time to time, come into existence under ERISA, unless such Plans
can be terminated or such withdrawal can be effected without liability to
Borrower Group or such Subsidiary in connection with such termination or
withdrawal; (ii) make its contributions to all of the Plans in a timely manner
and in a sufficient amount to comply with the requirements of ERISA; (iii)
comply with all material requirements of ERISA which relate to Plans (including
without limitation the minimum funding requirements of Section 302 of ERISA);
(iv) notify Lender promptly upon receipt by Borrower Group or such Subsidiary of
the institution of any proceeding or other action which may result in the
termination of any Plans; (v) notify Lender in writing (x) promptly upon the
occurrence of any Reportable Event other than a termination, partial termination
or merger of a Plan or a transfer of a Plan’s assets, and (y) prior to any
termination, partial termination or merger of a Plan or a transfer of a Plan’s
assets.

9.4              Payment of Charges and Claims. If Borrower Group, at any time
or times hereafter, shall fail to pay the Charges when due or promptly obtain
the discharge of such Charges or of any Lien asserted against the Collateral,
Lender may, without waiving or releasing any obligation or liability of Borrower
Group hereunder or any Event of Default, in its sole discretion, at any time or
times thereafter, make such payment, or any part thereof, or obtain such
discharge and take any other action with respect thereto which Lender deems
advisable.  All sums so paid by Lender and any expenses, including reasonable
attorneys’ and paralegals’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by Borrower Group to Lender and
shall be additional Indebtedness hereunder secured by the Collateral.

9.5              Insurance; Payment of Premiums. Borrower Group shall maintain
insurance with respect to the Collateral and the use thereof with financially
sound and reputable insurers in such amounts and against such liabilities and
hazards as customarily is maintained by other companies operating similar
businesses and, in any event, in an amount satisfactory to Lender.  Each policy
of insurance currently in effect is listed and described on Schedule IV 
attached hereto.  Borrower Group shall deliver to Lender the original (or
certified copy) of each policy of insurance and evidence of payment of all
premiums therefor.  Such policies of insurance shall name Lender as a loss payee
and contain an endorsement, in form and in substance acceptable to Lender, which
shall (i) specify Lender as insured, as its interest may appear, (ii) provide
that the interest of Lender shall be insured regardless of any breach or
violation by Borrower Group of warranties, declarations or conditions contained
in such policies or any action or inaction of Borrower Group, other than
nonpayment of premium, or others insured under such policies, (iii) provide a
waiver of any right of the insurers to set off or counterclaim or any other
deduction, whether by attachment or otherwise, (iv) provide, except in the case
of public liability insurance and workmen’s compensation insurance, that all
insurance proceeds for losses of less than $100,000.00 shall be adjusted with,
and payable to, Borrower Group and that all insurance proceeds for losses of
$100,000.00 or more shall be adjusted with, and payable to, Lender, (v) include
effective waivers by the insurer of all claims for insurance premiums against
Lender and (vi) provide that no cancellation thereof or change therein shall be
effective until at least thirty (30) days after receipt by Lender of written
notice thereof.  Borrower Group shall notify Lender promptly of any occurrence
causing a material loss or decline in value of the Collateral and the estimated
(or actual, if available) amount of such loss or decline.  All policies of
insurance on the Collateral shall be in form and with insurers recognized as
adequate by prudent business persons and all such policies shall be in such
amounts as may be satisfactory to Lender.  In the event Borrower Group, at any
time hereafter, shall fail to obtain or maintain any of the policies of
insurance required above or to pay any premium in whole or in part relating
thereto, then Lender, without waiving or releasing any obligations or default by
Borrower Group hereunder, may, at any time thereafter (but shall be under no
obligation to), obtain and maintain such policies of insurance and pay such
premium and take any other action with respect thereto which Lender deems
advisable.  All sums so disbursed by Lender, including reasonable attorneys’ and
paralegals’ fees, court costs, expenses and other charges relating thereto,
shall be payable on demand by Borrower Group to Lender and shall be additional
Indebtedness hereunder secured by the Collateral.


27

--------------------------------------------------------------------------------



 

 

9.6              Application of Insurance and Condemnation Proceeds. Any monies
received by Lender constituting insurance may, at the option of Lender, (i) be
applied by Lender to the payment of the Indebtedness, or (ii) be disbursed to
Borrower Group on such terms as are deemed appropriate by Lender for the repair,
restoration and/or replacement of property in respect of which such proceeds
were received.

9.7              Survival of Obligations Upon Termination of Agreement. No
termination (regardless of cause or procedure) of this Agreement or the Other
Agreements shall in any way affect or impair the powers, obligations, duties,
rights and liabilities of Borrower Group or Lender relating to (i) any
transaction or event occurring, or matter existing, prior to such termination,
(ii) the Collateral or (iii) any undertaking, agreement, covenant, warranty or
representation of Borrower Group or Lender with respect to such transaction,
event or matter or the Collateral.


10.              EVENTS OF DEFAULT: RIGHTS AND REMEDIES ON DEFAULT.

             10.1      Events of Default. The occurrence of any one or more of
the following events shall constitute an “Event of Default”: 
 


(A)                BORROWER GROUP FAILS TO PAY ALL OR ANY PORTION OF THE
INDEBTEDNESS WITHIN TEN (10) DAYS OF THE DATE WHEN DUE AND PAYABLE;


(B)               BORROWER GROUP, OR ANY AFFILIATE OR OTHER GUARANTOR OF THE
INDEBTEDNESS FAILS TO PERFORM, KEEP OR OBSERVE ANY OTHER TERM, PROVISION,
CONDITION, COVENANT, WARRANTY OR REPRESENTATION CONTAINED IN THIS AGREEMENT, THE
TERM NOTE, THE REVOLVING CREDIT NOTE, THE MERCHANT LOAN DOCUMENTS, THE GUARANTY,
OR IN THE OTHER AGREEMENTS, WHICH IS REQUIRED TO BE PERFORMED, KEPT OR OBSERVED
BY BORROWER GROUP; BUT WITH RESPECT TO NON-MONETARY DEFAULTS, BORROWER GROUP
SHALL HAVE THIRTY (30) DAYS UPON PROVISION OF NOTICE FROM LENDER TO BORROWER
GROUP IN WHICH TO CURE THE SAME;


28

--------------------------------------------------------------------------------



 


(C)                A DEFAULT SHALL OCCUR UNDER ANY OTHER AGREEMENT, DOCUMENT OR
INSTRUMENT, OTHER THAN THIS AGREEMENT OR THE OTHER AGREEMENTS, TO WHICH ANY
ENTITY COMPRISING THE BORROWER GROUP IS A PARTY, WHICH GIVES RISE TO THE RIGHT
OF ACCELERATION OF ANY LIABILITIES (AFTER GIVING EFFECT TO APPLICABLE
CONTRACTUAL GRACE PERIODS, IF ANY) OR THE CONSEQUENCES OF WHICH COULD HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER GROUP’S BUSINESS, THE COLLATERAL OR LENDER’S
INTEREST THEREIN;


(D)               ANY REPRESENTATION, WARRANTY, STATEMENT, REPORT, FINANCIAL
STATEMENT OR CERTIFICATE MADE OR DELIVERED BY BORROWER GROUP, OR ANY OF ITS
RESPECTIVE OFFICERS, EMPLOYEES OR AGENTS, TO LENDER IS NOT TRUE AND CORRECT IN
ANY MATERIAL RESPECT;


(E)                THERE SHALL OCCUR ANY UNINSURED DAMAGE TO, OR LOSS, THEFT OR
DESTRUCTION OF, A MATERIAL PORTION OR AMOUNT OF THE COLLATERAL;


(F)                A MATERIAL PORTION OR AMOUNT OF THE COLLATERAL OR A MATERIAL
PORTION OR AMOUNT OF ANY OTHER OF BORROWER GROUP’S OR ANY SUBSIDIARY’S ASSETS
ARE ATTACHED, SEIZED, LEVIED UPON, OR SUBJECTED TO, A WRIT OR DISTRESS WARRANT,
OR COME WITHIN THE POSSESSION OF ANY RECEIVER, TRUSTEE, CUSTODIAN OR ASSIGNEE
FOR THE BENEFIT OF CREDITORS; OR AN APPLICATION IS MADE BY ANY PERSON OTHER THAN
BORROWER GROUP OR A SUBSIDIARY FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR
CUSTODIAN FOR ANY OF BORROWER GROUP’S OR ANY SUBSIDIARY’S ASSETS;


(G)               AN APPLICATION IS MADE BY ANY ENTITY COMPRISING THE BORROWER
GROUP OR A SUBSIDIARY FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR CUSTODIAN
FOR ANY OF BORROWER GROUP’S OR ANY SUBSIDIARY’S ASSETS; A PETITION UNDER ANY
SECTION OR CHAPTER OF THE BANKRUPTCY CODE OR ANY SIMILAR LAW OR REGULATION SHALL
BE FILED BY ANY ENTITY COMPRISING THE BORROWER GROUP OR A SUBSIDIARY; OR ANY
ENTITY COMPRISING THE BORROWER GROUP OR A SUBSIDIARY MAKES AN ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS OR ANY CASE OR PROCEEDING IS FILED BY ANY ENTITY
COMPRISING THE BORROWER GROUP OR A SUBSIDIARY FOR ITS DISSOLUTION, LIQUIDATION
OR TERMINATION;


(H)               ANY ENTITY COMPRISING THE BORROWER GROUP OR A SUBSIDIARY
CEASES TO CONDUCT ITS BUSINESS AS NOW CONDUCTED OR IS ENJOINED, RESTRAINED OR IN
ANY WAY PREVENTED BY COURT ORDER FROM CONDUCTING ALL OR ANY MATERIAL PART OF ITS
BUSINESS AFFAIRS; OR A PETITION UNDER ANY SECTION OR CHAPTER OF THE BANKRUPTCY
CODE OR ANY SIMILAR LAW OR REGULATION IS FILED AGAINST ANY ENTITY COMPRISING THE
BORROWER GROUP OR A SUBSIDIARY FOR ITS DISSOLUTION OR LIQUIDATION;


(I)                 A NOTICE OF LIEN, LEVY OR ASSESSMENT IS FILED OF RECORD WITH
RESPECT TO ALL OR ANY OF BORROWER GROUP’S OR ANY SUBSIDIARY’S ASSETS BY THE
UNITED STATES GOVERNMENT, OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF,
OR BY ANY STATE, COUNTY, MUNICIPAL OR OTHER GOVERNMENTAL AGENCY, INCLUDING
WITHOUT LIMITATION, THE PENSION BENEFIT GUARANTY CORPORATION, OR IF ANY TAXES OR
DEBTS OWING AT ANY TIME OR TIMES HEREAFTER TO ANY ONE OF THESE BECOMES A LIEN
UPON ANY OF THE BORROWER GROUP’S, GUARANTOR’S OR ANY SUBSIDIARY’S ASSETS;


(J)                 ANY ENTITY COMPRISING THE BORROWER GROUP OR A SUBSIDIARY
BECOMES INSOLVENT OR ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY
MATURE; OR


(K)               ANY PLAN SHALL BE TERMINATED WITHIN THE MEANING OF TITLE IV OF
ERISA, OR A TRUSTEE SHALL BE APPOINTED BY AN APPROPRIATE UNITED STATES DISTRICT
COURT TO ADMINISTER ANY PLAN OR THE PENSION BENEFIT GUARANTY CORPORATION (OR ANY
SUCCESSOR THERETO) SHALL INSTITUTE PROCEEDINGS TO TERMINATE ANY PLAN OR TO
APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, WHICH PROCEEDINGS ARE NOT DISMISSED OR
WITHDRAWN WITHIN THIRTY (30) DAYS THEREAFTER, IF, AS OF THE DATE OF SUCH
TERMINATION, WITHDRAWAL, APPOINTMENT OR INSTITUTION OF PROCEEDINGS, THE
LIABILITY (AFTER GIVING EFFECT TO THE TAX CONSEQUENCES THEREOF) OF BORROWER
GROUP OR ANY SUBSIDIARY TO THE PENSION BENEFIT GUARANTY CORPORATION (OR ANY
SUCCESSOR THERETO) FOR UNFUNDED GUARANTEED VESTED BENEFITS UNDER THE PLAN
EXCEEDS THE CURRENT VALUE OF ASSETS ACCUMULATED IN SUCH PLAN BY MORE THAN
$100,000.00 (OR, IN THE CASE OF A TERMINATION INVOLVING BORROWER GROUP OR ANY
SUBSIDIARY AS A “SUBSTANTIAL EMPLOYER” (AS DEFINED IN SECTION 4001(A)(2) OF
ERISA), THE WITHDRAWING EMPLOYER’S PROPORTIONATE SHARE OF SUCH EXCESS SHALL
EXCEED SUCH AMOUNT).


 29

--------------------------------------------------------------------------------



 

 

10.2     Acceleration of Indebtedness.Upon the occurrence of an Event of
Default, all of the Indebtedness may, at the option of Lender and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

10.3          Remedies. Upon and after an Event of Default, Lender shall have
the following rights and remedies:


(A)                IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES CONTAINED IN
THIS AGREEMENT AND IN ALL OF THE OTHER AGREEMENTS, ALL OF THE RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE CODE OR OTHER APPLICABLE LAW, ALL OF WHICH
RIGHTS AND REMEDIES SHALL BE CUMULATIVE AND NON-EXCLUSIVE, TO THE EXTENT
PERMITTED BY LAW;


(B)               THE RIGHT TO OPEN BORROWER GROUP’S MAIL AND COLLECT ANY AND
ALL AMOUNTS DUE BORROWER GROUP FROM ACCOUNT DEBTORS;


(C)                THE RIGHT TO (I) ENTER UPON THE PREMISES OF BORROWER GROUP,
WITHOUT ANY OBLIGATION TO PAY RENT TO BORROWER GROUP, THROUGH SELF-HELP AND
WITHOUT JUDICIAL PROCESS, WITHOUT FIRST OBTAINING A FINAL JUDGMENT OR GIVING
BORROWER GROUP NOTICE AND OPPORTUNITY FOR A HEARING ON THE VALIDITY OF LENDER’S
CLAIM, OR ANY OTHER PLACE OR PLACES WHERE THE COLLATERAL IS LOCATED AND KEPT,
AND REMOVE THE COLLATERAL THEREFROM TO THE PREMISES OF LENDER OR ANY AGENT OF
LENDER, FOR SUCH TIME AS LENDER MAY DESIRE, IN ORDER TO EFFECTIVELY COLLECT OR
LIQUIDATE THE COLLATERAL OR (II) REQUIRE THE BORROWER GROUP TO ASSEMBLE THE
COLLATERAL AND MAKE IT AVAILABLE TO LENDER AT A PLACE TO BE DESIGNATED BY
LENDER, IN ITS SOLE DISCRETION;

(d)               the right to (i) demand payment of the Accounts; (ii) enforce
payment of the Accounts, by legal proceedings or otherwise; (iii) exercise all
of the Borrower Group’s rights and remedies with respect to the collection of
the Collateral and Special Collateral; (iv) settle, adjust, compromise, extend
or renew the Accounts; (v) settle, adjust or compromise any legal proceedings
brought to collect the Accounts; (vi) if permitted by applicable law, sell or
assign the Accounts and Special Collateral upon such terms, for such amounts and
at such time or times as Lender deems advisable; (vii) discharge and release the
Accounts and Special Collateral; (viii) take control, in any manner, of any item
of payment or proceeds referred to in Section 6.2; (ix) prepare, file and sign
Borrower Group’s name on any Proof of Claim in bankruptcy or similar document
against any Account Debtor; (x) prepare, file and sign Borrower Group’s name on
any notice of lien, assignment or satisfaction of lien or similar document in
connection with the Accounts and Special Collateral; (xi) do all acts and things
necessary, in Lender’s sole discretion, to fulfill Borrower Group’s obligations
under this Agreement; (xii) endorse the name of the Borrower Group upon any
chattel paper, document, instrument, invoice, freight bill, bill of lading or
similar document or agreement relating to the Accounts, Inventory and Special
Collateral; (xiii) use Borrower Group’s stationery and sign the name of Borrower
Group to verifications of the Accounts and notices thereof to Account Debtors;
and (xiv) use the information recorded on, or contained in, any data processing
equipment and computer hardware and software relating to the Accounts, Inventory
and Special Collateral to which Borrower Group has access; and


30

--------------------------------------------------------------------------------

 

 


(E)                THE RIGHT TO (I) SELL OR TO OTHERWISE DISPOSE OF ALL OR ANY
COLLATERAL IN ITS THEN CONDITION, OR AFTER ANY FURTHER MANUFACTURING OR
PROCESSING THEREOF, AT PUBLIC OR PRIVATE SALE OR SALES, WITH SUCH NOTICE AS MAY
BE REQUIRED BY LAW, IN LOTS OR IN BULK, FOR CASH OR ON CREDIT, ALL AS LENDER, IN
ITS SOLE DISCRETION, MAY DEEM ADVISABLE; (II) ADJOURN SUCH SALES FROM TIME TO
TIME WITH OR WITHOUT NOTICE; (III) CONDUCT SUCH SALES ON BORROWER GROUP’S
PREMISES OR ELSEWHERE AND USE BORROWER GROUP’S PREMISES WITHOUT CHARGE FOR SUCH
SALES FOR SUCH TIME OR TIMES AS LENDER MAY SEE FIT.  LENDER IS HEREBY GRANTED A
LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE, BORROWER GROUP’S LABELS, PATENTS,
COPYRIGHTS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS
AND ADVERTISING MATTER, OR ANY PROPERTY OF A SIMILAR NATURE, AS IT PERTAINS TO
THE COLLATERAL, IN ADVERTISING FOR SALE AND SELLING ANY COLLATERAL AND BORROWER
GROUP’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO
LENDER’S BENEFIT.  LENDER SHALL HAVE THE RIGHT TO SELL, LEASE OR OTHERWISE
DISPOSE OF THE COLLATERAL, OR ANY PART THEREOF, FOR CASH, CREDIT OR ANY
COMBINATION THEREOF, AND LENDER MAY PURCHASE ALL OR ANY PART OF THE COLLATERAL
AT PUBLIC OR, IF PERMITTED BY LAW, PRIVATE SALE AND, IN LIEU OF ACTUAL PAYMENT
OF SUCH PURCHASE PRICE, MAY SETOFF THE AMOUNT OF SUCH PRICE AGAINST THE
INDEBTEDNESS.  THE PROCEEDS REALIZED FROM THE SALE OF ANY COLLATERAL SHALL BE
APPLIED FIRST, TO THE REASONABLE COSTS, EXPENSES AND ATTORNEY’S AND PARALEGALS’
FEES AND EXPENSES INCURRED BY LENDER FOR COLLECTION AND FOR ACQUISITION,
COMPLETION, PROTECTION, REMOVAL, STORAGE, SALE AND DELIVERY OF THE COLLATERAL;
SECOND, TO INTEREST DUE UPON ANY OF THE INDEBTEDNESS; AND THIRD, TO THE
PRINCIPAL OF THE INDEBTEDNESS.  IF ANY DEFICIENCY SHALL ARISE, BORROWER GROUP
SHALL REMAIN LIABLE TO LENDER THEREFOR.

10.4     Notice. Any notice required to be given by Lender of a sale, lease,
other disposition of the Collateral, if given five (5) days prior to such
proposed action, shall constitute commercially reasonable and fair notice
thereof to Borrower Group.


11.              MISCELLANEOUS. 

11.1          Appointment of Lender as Borrower Group’s Lawful Attorney. In
order to permit Lender to take the actions described in this Section 11.1,
Borrower Group irrevocably designates, makes, constitutes and appoints Lender
(and all Persons designated by Lender) as Borrower Group’s true and lawful
attorney (and agent-in-fact) and Lender, or Lender’s agent, may, without notice
to Borrower Group:


(A)                AT SUCH TIME OR TIMES HEREAFTER AS LENDER OR SAID AGENT, IN
ITS SOLE DISCRETION, MAY DETERMINE, IN BORROWER GROUP’S OR LENDER’S NAME,
ENDORSE BORROWER GROUP’S NAME ON ANY CHECKS, NOTES, DRAFTS OR ANY OTHER PAYMENT
RELATING TO AND/OR PROCEEDS OF THE COLLATERAL WHICH COME INTO THE POSSESSION OF
LENDER OR UNDER LENDER’S CONTROL; AND


31

--------------------------------------------------------------------------------



 

 


(B)               SIGN THE NAME OF BORROWER GROUP ON ANY OF THE SUPPLEMENTAL
DOCUMENTATION AND DELIVER ANY OF THE SUPPLEMENTAL DOCUMENTATION TO SUCH PERSONS
AS LENDER, IN ITS SOLE DISCRETION, MAY ELECT.

11.2          Assignment, Sale and Participation of Interests.Borrower Group may
not sell, assign or transfer this Agreement or the Other Agreements or any
portion hereof or thereof, including, without limitation, Borrower Group’s
rights, title, interests, remedies, powers and/or duties hereunder or
thereunder. Borrower Group hereby consents to Lender’s participation, sale,
assignment, transfer or other disposition, at any time or times hereafter, of
this Agreement or the Other Agreements or of any portion hereof or thereof,
including, without limitation, Lender’s rights, title, interests, remedies,
powers and/or duties hereunder or thereunder to another financial institution.

11.3          Expenses (Including Attorneys’ and Paralegals’ Fees). Borrower
Group shall reimburse Lender on demand for all the following fees, costs,
expenses and charges:


(A)                ALL FEES, COSTS, EXPENSES AND CHARGES, (INCLUDING, BUT NOT
LIMITED TO, ATTORNEYS’ AND PARALEGALS’ FEES) OF, OR INCIDENTAL TO:

(I)                 THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT, ALL
OTHER AGREEMENTS, ANY AMENDMENT OF OR MODIFICATION OF THIS AGREEMENT OR THE
OTHER AGREEMENTS OR ANY SALE, OR ATTEMPTED SALE, OF ANY INTEREST HEREIN TO A
PARTICIPANT;

(II)               ANY LITIGATION, CONTEST, DISPUTE, SUIT, PROCEEDING OR ACTION
INCLUDING, WITHOUT LIMITATION, TRIAL, ADMINISTRATIVE AND BANKRUPTCY PROCEEDINGS
AND APPEALS THEREFROM, (WHETHER INSTITUTED BY LENDER, BORROWER GROUP OR ANY
OTHER PERSON) IN ANY WAY RELATING TO, OR PROTECTING LENDER’S INTERESTS IN OR
UNDER, THE COLLATERAL, THIS AGREEMENT, THE OTHER AGREEMENTS OR BORROWER GROUP’S
AFFAIRS;

(III)             THE ENFORCEMENT OF THE RIGHTS OF LENDER AGAINST BORROWER GROUP
OR ANY OTHER PERSON WHICH MAY BE OBLIGATED TO LENDER BY VIRTUE OF THIS AGREEMENT
OR THE OTHER AGREEMENTS, INCLUDING, WITHOUT LIMITATION, THE ACCOUNT DEBTORS,
INCLUDING, WITHOUT LIMITATION, TRIAL, ADMINISTRATIVE AND BANKRUPTCY PROCEEDINGS
AND APPEALS THEREFROM; AND

(IV)             ANY ATTEMPT TO INSPECT, VERIFY, PROTECT, COLLECT, SELL,
LIQUIDATE OR OTHERWISE DISPOSE OF THE COLLATERAL.


(B)               ALL STATE AND FEDERAL TAXES (OTHER THAN INCOME TAXES) INCURRED
BY LENDER IN CONNECTION WITH THE EXECUTION OR RECORDATION OF THIS AGREEMENT AND
ANY  OTHER AGREEMENTS OR OTHERWISE INCURRED BY LENDER IN CONNECTION WITH THE
LOAN(S) HEREUNDER OR OTHER INDEBTEDNESS, INCLUDING, WITHOUT LIMITATION, SUCH
DOCUMENTARY STAMP TAXES AND INTANGIBLE PERSONAL PROPERTY TAXES AS ARE NOW OR
HEREAFTER DUE AND PAYABLE PURSUANT TO THE LAWS OF THE STATE OF FLORIDA;


(C)                ALL FEES, COSTS, EXPENSES AND CHARGES INCURRED BY LENDER IN
CONNECTION WITH THE FILING AND RECORDING OF THIS AGREEMENT AND ANY OTHER
AGREEMENTS IN THE PUBLIC RECORDS OR WITH ANY STATE OR FEDERAL AUTHORITY; AND


32

--------------------------------------------------------------------------------



 

 


(D)               ALL OTHER OUT-OF-POCKET FEES, COSTS, EXPENSES AND CHARGES
INCURRED BY LENDER IN CONNECTION WITH THIS AGREEMENT AND ANY OTHER AGREEMENTS
AND THE ADMINISTRATION OF THE LOAN(S) HEREUNDER.

Without limiting the generality of the foregoing, such expenses, costs, charges
and fees reimbursable by Borrower Group to Lender as aforesaid may include
paralegal fees, costs and expenses; accountants’ fees, costs and expenses; court
costs and expenses; photocopying and duplicating expenses; court reporter fees,
costs and expenses; long distance telephone charges; air express charges;
telegram charges; secretarial over-time charges; and expenses for travel,
lodging and food paid or incurred in connection with the performance of such
legal services.

11.4          Waiver by Lender.  Lender’s failure, at any time or times
hereafter, to require strict performance by Borrower Group of any provision of
this Agreement shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance.  Any suspension or
waiver by Lender of an Event of Default shall not suspend, waive or affect any
other Event of Default, whether the same is prior or subsequent thereto and
whether of the same or of a different type.  None of the undertakings,
agreements, warranties, covenants and representations contained in this
Agreement or the Other Agreements and no Event of Default shall be deemed to
have been suspended or waived by Lender, unless such suspension or waiver is by
an instrument in writing signed by an authorized officer of Lender and directed
to Borrower Group specifying such suspension or waiver.

11.5          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law.  If, however, any provision of this Agreement shall be
prohibited by, or be invalid under, applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, unless the ineffectiveness of such provision materially and adversely
alters the benefits accruing to either party hereunder.

11.6          Parties.  This Agreement and the Other Agreements shall be binding
upon and inure to the benefit of the successors and assigns of Borrower Group
and Lender.  This provision, however, shall not be deemed to modify Section 11.2
hereof.

11.7          Conflict of Terms. The Other Agreements and all Schedules and
Exhibits hereto are incorporated in this Agreement by this reference thereto. 
Except as otherwise provided in this Agreement and except as otherwise provided
in the Other Agreements by specific reference to the applicable provision of
this Agreement, if any provision contained in this Agreement is in conflict
with, or inconsistent with, any provision in the Other Agreements, the provision
contained in this Agreement shall govern and control.

11.8          General Waivers by Borrower Group. Except as otherwise expressly
provided for in this Agreement, Borrower Group waives (i) presentment, demand
and protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Lender on which Borrower Group may, in any way,
be liable and hereby ratifies and confirms whatever Lender may do in this
regard; (ii) all rights to notice of a hearing prior to Lender’s taking
possession or control of, or to Lender’s reply, attachment or levy upon, the
Collateral or any bond or security which might be required by any court prior to
allowing Lender to exercise any of Lender’s remedies; and (iii) the benefit of
all valuation, appraisement and exemption laws.  Borrower Group acknowledges
that it has been advised by counsel with respect to this Agreement and the
transactions evidenced by this Agreement.


33

--------------------------------------------------------------------------------



 

 

11.9          GOVERNING LAW. THIS AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY
PROVIDED THEREIN, THE OTHER AGREEMENTS, SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO SHALL FOR ALL PURPOSES BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA
APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED WITHIN SUCH STATE,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.  AS PART OF THE
CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE CITY OF TAMPA,
STATE OF FLORIDA, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED
MAIL DIRECTED TO BORROWER AT THE ADDRESS STATED ON THE FIRST PAGE HEREOF AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. 
BORROWER WAIVES ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.

11.10      Notice. Except as otherwise provided herein, any notice or other
written communication required hereunder shall be in writing, and shall be
deemed to have been validly served, given or delivered upon deposit in the
United States mails, with proper postage prepaid, and addressed to the party to
be notified at the address set forth below or to such other address as each
party may designate for itself by like notice:

To Lender:

Hancock Bank

100 Second Avenue North, Suite 200

St. Petersburg, Florida 33701

Attn: Allen L. Harvell, Jr.

 

To Borrower Group:

Unilens Corp. USA

10431 72nd Street North

Largo, Florida 33777

Attn: Michael J. Pecora

 

11.11      Section Titles. The section titles contained in this Agreement are,
and shall be, without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.


34

--------------------------------------------------------------------------------



 

 

11.12    Modification of Agreement.This Agreement and the Other Agreements may
not be modified, altered or amended, except in writing signed by Borrower Group
and Lender.

11.13      WAIVER OF JURY TRIAL.  NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE,
SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM.  NO
PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN
WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN
WAIVED.  THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY DISCUSSED BY THE
PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.  NO
PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE
PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.


35

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, this Agreement has
been duly signed, sealed and delivered by the undersigned as of the day and year
specified at the beginning hereof.

Signed, sealed and delivered in the presence of:

BORROWER:

 

 

 

/s/ Jean Marie Wagner

UNILENS CORP. USA, a Delaware corporation

Print Name: Jean Marie Wagner

 

 

 

/s/ Elizabeth Ann Beachell

By: /s/ Michael J. Pecora

Print Name: Elizabeth Ann Beachell

      Michael J. Pecora, President

 

 

 

Address for notice purposes:

 

 

 

10431 72nd Street North

 

Largo, Florida 33777

 

 

 

UNILENS VISION SCIENCES INC. a Delaware corporation

 

/s/ Jean Marie Wagner

 

Print Name: Jean Marie Wagner

 

 

 

/s/ Elizabeth Ann Beachell

By:/s/ Joan L. Yori

Print Name: Elizabeth Ann Beachell

      Joan L. Yori, Vice President

 

 

 

Address for notice purposes:

 

 

 

1007 Orange Street, Suite 1410

 

Nemoors Building

 

Wilmington, Delaware 19801

 

 

 

GUARANTOR:

 

 

 

/s/ Jean Marie Wagner

UNILENS VISION INC., a Delaware corporation

Print Name: Jean Marie Wagner

 

 

 

/s/ Elizabeth Ann Beachell

By: /s/ Michael J. Pecora

Print Name: Elizabeth Ann Beachell

      Michael J. Pecora, President

 

 

 

Address for notice purposes:

 

 

 

10431 72nd Street North

 

Largo, Florida 33777

 

36

--------------------------------------------------------------------------------

 

 

LENDER: 

 

 

/s/ Shirley Curtis_________  __________

HANCOCK BANK, a Mississippi state chartered bank

Print Name: Shirley Curtis  ____________

 

 

 

_________________________________

By:/s/Allen L. Harvell

Print Name:  _______________________

      Allen L. Harvell, Jr., Vice President

 

 

 

Address for notice purposes:

 

 

 

100 Second Avenue North, Suite 200

 

St. Petersburg, Florida 33701

 

 

 

37

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

Form of Advance Ticket

 

A-1

--------------------------------------------------------------------------------



 

 

EXHIBIT “B”

Borrowing Base Certificate

 

 

 



 

 

 

 

 

 

 

cid:image001.jpg@01CD0E69.D4A10610 [x12052412560200.gif]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To:

Hancock Bank

 

 

Report # ______

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base Calculation

 

 

As Of: _____________

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable:

 

 

 

 

 

 

 

Total customer receivables per financial statements

 

 

 

 

 

Add back reserve

 

 

 

 

 

 

 

 

Gross customer receivables

 

 

0

 

 

 

 

Less:

 

 

 

 

 

 

 

 

 

Parent receivable ( GST)

 

 

 

 

 

 

 

Receivables greater then 90 days

 

 

 

 

 

 

Bank sales in receivables (70% of quarterly sales) at month end, for prior 3
months

 

 

 

 

 

Ineligible customer receivables

 

 

0

 

 

 

 

Eligible customer accounts receivable

 

0

 

 

 

 

 

 

 

 

 

x75%

 

 

 

 

75% eligible accounts receivable

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Royalties and other receivables per financial statements

 

 

 

 

 

Other receivables (A/C Ins & Paragon)

 

 

 

 

 

 

Royalty receivable

 

 

 

0

 

 

 

 

 

 

 

 

 

X85%

 

 

 

 

85% eligible accounts receivable

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total eligible accounts receivable

A

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory

 

 

 

 

 

 

 

 

 

Inventory per financial statements

 

 

 

 

 

 

WIP per financial statement footnotes

 

 

 

 

 

 

RM - Polymacon moulds and tape rings

 

 

 

 

 

 

RM -Shipping supplies

 

 

 

 

 

 

 

RM -Packaging supplies

 

 

 

 

 

 

 

10.3% of finished goods inventory (413,539) per financial statements

0

 

 

 

 

Eligible inventory

 

 

B

0

 

 

 

 

 

 

 

 

 

x50%

 

 

 

 

50 % of eligible inventory

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolving line borrowing availability

A + B

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Outstanding Principal Balance on Revolving Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Funds Available to be Advanced Under Revolving Facility

0

 

 

 

 

 

 

 

 

 

 

Initials: _____

 

 

UNILENS CORP. USA, UNILENS VISION, INC., and UNILENS VISION SCIENCES, INC.
("Borrower Group")

 

 

hereby confirms your continuing security interest to all of its Accounts
Receivable and Inventory as

 

 

granted in the Credit and Security Agreement in effect between Borrower Group
and Hancock Bank. The

 

 

undersigned also represents that the above described collateral are free and
clear of any and all liens or

 

 

claims whatsoever, except for liens in your favor. The above Borrowing Base is
as of the close of

 

 

business on ____________. The Borrower Group further represents that it is not
in default on any credit

 

 

facility with Hancock Bank.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the signor has signed his name and is making said
representations both

 

 

on behalf of the Borrower Group which he is authorized to represent as agent or
as officer in this act.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNILENS CORP USA

UNILENS VISION, INC.

UNILENS VISION SCIENCES,INC.

 

 

 

 

 

 

 

 

 

 

 

 

BY: ________________

BY: ________________

BY: ________________

 

 

 

 

 

 

 

 

 

 

 

 

ITS: ________________

ITS: ________________

ITS: ________________

 

 

 

 

 

 

 

 

 

 

 

 

DATE: ______________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                           

 
 

B-1

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Liens

 

NONE

 

 

 

 

 

I-1

--------------------------------------------------------------------------------

 

 

SCHEDULE II

Actions or Proceedings Pending and Liabilities of Borrower Group

NONE

 

 

 

 

 

II-2

--------------------------------------------------------------------------------

 

 

SCHEDULE III

Loans to Affiliates

 

NONE

 

 

 

 

 

III-1



--------------------------------------------------------------------------------



 

 

SCHEDULE IV

Insurance

 

 

IV-1

--------------------------------------------------------------------------------



 